         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 1 of 81




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW S. BECKER                               :   CIVIL ACTION
                                                :
                     v.                         :   NO. 19-1032
                                                :
JOHN E. WETZEL                                  :


                                      MEMORANDUM
KEARNEY, J.                                                                        August 12, 2020

       Matthew S. Becker is currently serving a life sentence without possibility of parole after a

Lancaster County jury found him guilty of murdering his pregnant girlfriend Allison Walsh and

their unborn baby in August 2011. The trial court admitted evidence of statements made during

an August 18, 2011 interview with state police after finding the interview was non-custodial and,

even if it was custodial, Mr. Becker did not unambiguously invoke his right to silence. The trial

court also permitted Rule 404(b) evidence relating to Mr. Becker’s prior bad acts and character.

The Pennsylvania Superior and Supreme Courts affirmed the conviction and sentence. The

Pennsylvania courts denied Mr. Becker’s post-conviction challenges to his trial counsel.

       Mr. Becker now asks us to take a fresh look and issue a writ of habeas corpus finding the

trial court erred in admitting trial evidence and denying his post-conviction challenges to his

counsel’s assistance. But we may not vacate final state court convictions just because the

petitioner vigorously disputed the facts in the trial court pretrial hearings. Congress requires we

defer to the state court final judgments unless the state court’s order is contrary to, or involved an

unreasonable application of, clearly established federal law as determined by the United States

Supreme Court or based on an unreasonable determination of the facts in light of the evidence

presented to the state court. Mr. Becker does not meet this standard. We deny his petition for

habeas relief and find no grounds for an evidentiary hearing or certificate of appealability.
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 2 of 81




I.     Relevant facts adduced from the state court record.

       Matthew S. Becker admits shooting his pregnant girlfriend Allison Walsh on August 12,

2011 in his bedroom in his parents’ home when the parents were not home. She and the fetus

died from the gunshot. Following a 911 call from Mr. Becker’s father, emergency personnel

from the local fire department arrived at the Becker home around 11:00 p.m. Emergency

personnel found Ms. Walsh dead with a gunshot wound to the head. After confirming Ms. Walsh

died, Mr. Becker became verbally aggressive to the first responders and then physically

aggressive by punching out a window of a cabinet and running up and down the stairs of the

house. Mr. Becker told first responders he shot Ms. Walsh and it was his fault, “I screwed up,”

and “I shot my f****** girlfriend.”

       Paramedics arrived after the local fire department, and transported Ms. Walsh to the

hospital to attempt to save the unborn baby. A state police forensic team arrived at the Becker

home around 11:35 p.m. and began processing the scene. Mr. Becker and his father went to the

hospital where state troopers later detained Mr. Becker and took him to the Harrisburg State

Police barracks.

                      Troopers’ August 13, 2011 interview of Mr. Becker.

       Upon arrival at the Harrisburg barracks in the early morning hours of August 13, 2011,

Corporal Robert Courtright and Trooper Chadwick Roberts interviewed Mr. Becker. Mr. Becker

agreed to the recording of the interview, waived his Miranda 1 rights after they were read to him,

and told the troopers he had “nothing to hide.” Mr. Becker acknowledged he understood his

Miranda rights and agreed to proceed with the interview. 2 Mr. Becker does not contest a

violation of his rights during the August 13, 2011 interview.




                                                2
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 3 of 81




       Mr. Becker told the troopers only he and Ms. Walsh were home at the time of the

shooting, and his parents and sister were out on a trip. 3 Mr. Becker told troopers after he and

Ms. Walsh bought a new .22 caliber semi-automatic pistol earlier in the evening, he wanted to

clean the gun and “play around” with it when the gun fired. 4 He first said he made sure nothing

was in the chamber of the gun and “then boom.” 5 He denied having a magazine in the gun, but

then admitted he loaded the magazine with eleven rounds, but then took out the magazine. 6

After Ms. Walsh went to bed to read a book, Mr. Becker told troopers he wanted to “devil her”

because she wanted to read a book and relax and he did not want to let her enjoy her book and

instead wanted her to talk to him.7 Mr. Becker told troopers he put the loaded magazine in the

gun and began cycling rounds out of the gun by pulling the slide back, dropped the magazine out

of the gun, and while walking toward Mr. Walsh to show her the gun, it went off. 8

       Mr. Becker told troopers he tried CPR. 9 A first responder at trial testified he did not

observe any signs of CPR. 10 Mr. Becker conceded he did not call 911 because he couldn’t find

his phone, and conceded his father called 911. 11 There is a discrepancy in the timing of when the

Becker family returned to the home and the time of the shooting; Mr. Becker told troopers his

parents arrived home no more than two minutes after the shooting while Mr. Becker’s mother

told emergency responders they arrived home twenty minutes after the shooting. 12

       Mr. Becker admitted to shooting Ms. Walsh but explained he did so accidentally. He

admitted to buying a .22 caliber pistol earlier in the day, and explained he wanted to clean the

gun when it accidentally discharged. Mr. Becker explained while checking to make sure a round

was not in the chamber of the gun, it accidentally fired. 13 Mr. Becker stated the gun did not have

a magazine in it when it fired and confirmed he removed a loaded magazine from the gun. Mr.




                                                3
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 4 of 81




Becker stated: “I never even had the gun pointed at her. I don’t, I don’t play around. I know my

firearms. I know what I’m doin’.” 14

       Mr. Becker told the troopers Ms. Walsh rested in bed reading while he worked with the

gun. He told Corporal Courtright: “I then asked her to look up about magazines for that gun and,

you know, go on the internet and see if they were cheaper anywhere. And then she was doing

that and then looked at me and told me to do it myself. Went over there and was layin’ down and

I was sittin’ there. So told me to do that, so I told her I was going to turn Netflix on, watch

something, do the computer shit. And, that that stupid ‘system update’ shit came on. And that, I

said ‘Well, I’m gonna devil her.’ I walked over there, took it out of the case, you know. I already

had the magazine out before and was loading, so you know, I mean, we’re going into it.” 15

       When asked by Corporal Courtright what he meant by “devil her,” Mr. Becker

responded: “because she wanted to lay down and read a book … [S]he’s laying in bed, you

know, and she’s trying to read a book and relax and she’s pregnant and I just wanted to go over

and talk to her and not let her enjoy her book and have to sit there and have her talk to me.” 16

       Mr. Becker described how he loaded the magazine: he loaded eleven rounds of

ammunition into the magazine and began “cycling rounds” out of the gun by pulling the slide

back and ejecting unspent rounds. Mr. Becker explained the gun “[is] just kicking out the

shells.” 17 Mr. Becker estimated he cycled six to eight rounds out of the gun and, although

unsure, told Corporal Courtright the rounds were likely lying “all over the place” in the couple’s

bedroom. Mr. Becker admitted to pulling the trigger but stated, “I was trying to let the hammer

back down” and held the gun in one hand and did not think about where the gun may have been

pointed. 18 Mr. Becker repeatedly stated that he performed CPR on Ms. Walsh. He denied

fighting with Ms. Walsh or an intention to shoot her. 19



                                                  4
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 5 of 81




       At some point in the interview, Mr. Becker expressed an intent to kill himself. This

prompted Trooper Roberts to request an involuntary commitment of Mr. Becker to a mental

health facility. Trooper Roberts transported Mr. Becker to Hershey Medical Center for

involuntary commitment under Pennsylvania law. 20

       Trooper Roberts and Corporal Courtright returned to the Becker home in the early

morning hours after the shooting where troopers were processing the scene. 21 Trooper Roberts,

along with other troopers, searched the Becker home and collected evidence. Trooper Roberts

looked for seven or eight unspent rounds ejected from the gun somewhere in the bedroom as

explained by Mr. Becker but found none. Trooper Roberts recovered a box of ammunition

missing eleven rounds. 22 During the search of the bedroom, troopers found: one spent .22 shell

casing found on the floor next to the bed where Ms. Walsh rested (later tested and confirmed as

the cartridge fired from the gun used to shoot her); 23 a magazine containing eight unspent

rounds; one unspent single round on an armrest of a sofa; and, as found by emergency

responders arriving on scene, one unspent round cleared from the gun by first responder Fire

Chief Montgomery.

       Trooper Roberts and Corporal Courtright continued the investigation into the shooting

including interviewing: emergency personnel who responded to the call; Mr. Becker’s parents

and sister; Megan Walsh, sister of Allison Walsh; 24 Danielle Detwiler, a former girlfriend of Mr.

Becker, on August 15, 2011; 25 and the gun shop owner who sold Mr. Becker the gun used to

shoot Ms. Walsh. 26 From his interview with gun shop staff, Trooper Roberts learned the gun

purchased by Mr. Becker has two safety features: the gun cannot be fired without a magazine

and a safety grip requires a thumb on the grip to fire.




                                                  5
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 6 of 81




              Mr. Becker appears at the state police barracks on August 18, 2011.

        Days into the investigation, Trooper Roberts learned Mr. Becker voluntarily committed

himself and then voluntarily checked himself out of the psychiatric facility. 27 On the afternoon

of August 17, 2011, Trooper Roberts and Corporal Courtright went to the Becker home intending

to speak with Mr. Becker but did not find him there. 28 Trooper Roberts testified, “we began to

investigate or find out where he was. And another trooper had located the family and asked if he

[Mr. Becker] would come in to speak with us.” 29 Trooper Roberts testified a Trooper McCurdy

called “and spoke to Matthew Becker and asked if he would be willing to come into the

Lancaster – Ephrata State Police Barracks, which [he] did, on his own, with his own vehicle, or

with his father in their own vehicle.” 30

              Mr. Becker agrees to visit the State Police for a follow-up interview.

        On August 18, 2011, Mr. Becker and his father drove to the Ephrata State Police barracks

to speak with Trooper Roberts and Corporal Courtright. 31 Mr. Becker’s parents retained attorney

Robert Bacher for their son. Attorney Bacher went to the Ephrata barracks on August 18, 2011,

but police did not allow Attorney Bacher to see Mr. Becker. Mr. Becker did not know his parents

retained Attorney Bacher or of Attorney Bacher’s presence at the Ephrata barracks on August 18,

2011.

        At both the pre-trial suppression hearing 32 and trial, Trooper Roberts and Corporal

Courtright testified to the circumstances surrounding the August 18, 2011 interview. Corporal

Courtright testified: when Mr. Becker came to the Ephrata barracks, the troopers did not put him

under investigatory detention, arrest, or charge him with any offense; the troopers read aloud Mr.

Becker’s Miranda rights; Mr. Becker verbally indicated he understood his rights; signed a waiver

of his Miranda rights; did not ask questions about his rights or request an explanation or



                                                6
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 7 of 81




clarification of his rights; exhibited an understanding of his rights; did not appear to be under the

influence of any controlled substance; and Mr. Becker’s agreement to provide his statements to

the troopers appeared to be a free and voluntary act. 33

       Trooper Roberts testified at the pre-trial suppression hearing: Mr. Becker came to the

Ephrata barracks voluntarily; Mr. Becker did not object to recording the interview; troopers did

not place Mr. Becker in handcuffs or place him under arrest and was free to leave the barracks if

he wished; the door to the interview room has a window; one of the walls of the room has a two-

way window; the door to the interview room remained closed but not locked; both Trooper

Roberts and Corporal Courtright wore a suit and tie and had their service sidearms but neither

brandished their weapons during the interview; Trooper Roberts read the Miranda rights aloud to

Mr. Becker; Mr. Becker signed a waiver of his Miranda rights; Mr. Becker verbally indicated he

understood his rights; Mr. Becker did not ask questions or request explanation or clarification

about his rights; Mr. Becker appeared able to understand Trooper Roberts when he reviewed Mr.

Becker’s Miranda rights; Mr. Becker did not appear to be under the influence of alcohol or a

controlled substance; and Mr. Becker’s agreement to provide his statements to the troopers

appeared to be a free and voluntary act. 34 Neither Trooper Roberts nor Corporal Courtright

made an express or implied promise or consideration in exchange for Mr. Becker’s statement;

did not force, coerce, or induce Mr. Becker to make his statement; and did not threaten him with

either immediate or future consequences for failing to provide a statement. 35

       Mr. Becker has a different view of the August 18, 2011 interview. He argues “two armed

police officers” (presumably Trooper Roberts and Corporal Courtright) escorted him to the

windowless interview room where they “held [him] incommunicado.” 36 Although over the age

of eighteen, Mr. Becker objects the troopers did not permit his father to attend the interview. Mr.



                                                  7
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 8 of 81




Becker concedes the troopers read to him his Miranda rights, but argues the troopers never told

him “he was the sole target of the investigation and that his purported inconsistent stories was

inferred as a consciousness of his guilt.” 37

                         Troopers’ August 18, 2011 interview of Mr. Becker.

        The troopers videotaped the August 18 interview, which provides us with a minute-by-

minute review of the context of the statements challenged today. The interview began at

approximately 10:30 a.m. when Trooper Roberts and Corporal Courtright offered Mr. Becker a

drink and told him if he wanted water or soda, to let them know; read Mr. Becker his Miranda

rights; reviewed his Miranda rights with him; and told him the purpose of the second interview

was in continuance of the investigation. 38 Corporal Courtright told Mr. Becker no one would

threaten him. 39 Mr. Becker did not object to the interview being recorded and signed a waiver of

his Miranda rights. 40

        The troopers reviewed with Mr. Becker the statements he made at the August 13, 2011

interview. The troopers asked Mr. Becker questions about the gun used in the shooting of Ms.

Walsh, and, specifically, asked him to explain the circumstances of the shooting considering

information troopers already gathered from other people in their investigation. Trooper Roberts

and Corporal Courtright asked Mr. Becker about the gun’s safety features. Corporal Courtright

told Mr. Becker the gun’s safety feature will not allow it to fire without a magazine in it; when a

first responder cleared the gun the night of the shooting, it had another round in the chamber,

meaning Mr. Becker fired a loaded weapon with a magazine in it and the only way to fire the gun

was to pull the trigger; and confronted Mr. Becker about inconsistencies in his August 13, 2011

interview. 41 Corporal Courtright explained another gun safety feature, a grip safety, will not

allow the gun to fire if the thumb is not on the grip, contrary to Mr. Becker’s explanation he had



                                                 8
              Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 9 of 81




his thumb on the hammer when the gun went off. 42 Corporal Courtright confronted Mr. Becker

about his August 13 statement he used his thumb on the hammer and finger on the trigger to “let

it down easily and [the gun] went off”; Mr. Becker denied making this statement five days

earlier. 43

         At around 11:28:40 a.m., or approximately one hour into the interview, Mr. Becker

responded to questions regarding his handling of the gun versus the safety features by saying: “I

don’t know. I have nothing more to say ‘cause no matter what I say, youse trying to make me

something I’m not.” 44 Corporal Courtright and Trooper Roberts, told Mr. Becker to relax,

offered him a drink, and then left the interview room.

         After about an eight to nine minute break in questioning, Trooper Roberts continued to

question Mr. Becker regarding his home phone, cell phone, location of his cell phone, calling

911 the night of the shooting, his statement he held Ms. Walsh after the shooting, his mother’s

direction for him to perform CPR, his participation in a sportsman’s club, and his proficiency

with firearms. 45 Trooper Roberts offered Mr. Becker water and took another approximately nine

minute break. Trooper Roberts and Corporal Courtright returned to the room and began

measuring Mr. Becker’s height and questioning him about his relationship with Danielle

Detwiler including her descriptions of him as controlling and abusive; his history of pointing

guns at people; his history of calling Ms. Walsh fat and ugly; and, Corporal Courtright’s

observation when Mr. Becker “gets angry, [he] gets cruel,” the paternity of Ms. Walsh’s baby,

and Ms. Walsh’s expressed intent to move back to her father’s home. 46

         At 12:31:40 p.m., Mr. Becker stated “OK. I’m done now.”

         Corporal Courtright and Trooper Roberts left the interview room.              But then

approximately thirty minutes later, Trooper Roberts again began questioning Mr. Becker by



                                                9
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 10 of 81




asking, “What do you think should happen to you?” and commenting, “You have to answer to

this” because the “family wants justice.” 47 Trooper Roberts questioned Mr. Becker regarding the

consequences of the shooting, how close he stood to Ms. Walsh when he fired the gun. 48

Trooper Roberts offered Mr. Becker a drink and bathroom break and gave Mr. Becker a

cigarette.

        Questioning resumed regarding why Mr. Becker did not immediately call 911, and Mr.

Becker again explained an accidental shooting. 49 Corporal Courtright challenged Mr. Becker

about his explanation of an accidental shooting and accused Mr. Becker of being untruthful,

conflicting information about attempting CPR, his conduct after the shooting, and before the

shooting. 50   Mr. Becker conceded he put a magazine in the gun, contradicting his earlier

statements, acknowledged his ability to clear a weapon, and said “I took the magazine out, and I,

honestly, I didn’t clear it. I don’t know why. I don’t know why I didn’t look. I don’t. It’s just

dumb f*** luck.” 51

        At the end of the August 18, 2011 interview, Trooper Roberts and Corporal Courtright

informed Mr. Becker charges would be filed against him and placed him under arrest. The court

held a preliminary hearing on October 11, 2011. On November 28, 2011, the Commonwealth

filed an information charging Mr. Becker with criminal homicide, 18 Pa. Cons. Stat. Ann. §

2501, and criminal homicide of an unborn child, 18 Pa. Cons. Stat. Ann. § 2603.

                                 Pre-trial suppression hearing.

        Mr. Becker’s counsel moved for omnibus pre-trial relief on May 30, 2012, seeking,

among other things, to suppress his statements from the August 18, 2011 interview and to

exclude evidence of “prior bad acts” through testimony from witnesses, including his former

girlfriend, Danielle Detwiler, her sister, Devon Detwiler, and Megan Walsh, the sister of Allison



                                               10
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 11 of 81




Walsh. The Commonwealth intended to introduce evidence of Mr. Becker’s prior bad acts under

Pennsylvania Rule of Evidence 404(b)(2). 52 Rule 404(b)(2) allows the admission of “crimes,

wrongs or other acts” for “another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident. In a criminal

case this evidence is admissible only if the probative value of the evidence outweighs its

potential for unfair prejudice.”

       Mr. Becker argued Trooper Roberts and Corporal Courtright obtained the statements

made at the August 18, 2011 interview in violation of Miranda, the Fourth, Fifth, Sixth, and

Fourteenth Amendments of the United States Constitution and the Pennsylvania Constitution

because he believed he was in custody at the time of the interview and he did not knowingly,

intelligently, voluntarily, or explicitly waive his Miranda rights. Mr. Becker argued the court

should preclude Danielle and Devon Detwiler’s testimony regarding his prior bad acts during

Danielle Detwiler’s two-year relationship with him and preclude Megan Walsh’s testimony

regarding Allison Walsh’s fear of Mr. Becker.

       The trial court held a suppression hearing on August 15, 2012, and, after considering the

evidence including the recordings of both interviews and the parties’ briefing, the trial court

issued an order on January 10, 2013 supported by specific findings: the August 18, 2011

interview was non-custodial and did not trigger Miranda’s protections; 53 identified the “most

important fact” as Mr. Becker’s voluntary appearance at the Ephrata barracks to speak to

troopers where he never asked to leave, or attempted to leave, the interview; 54 even if state police

held Mr. Becker in custody during the August 18, 2011 interview, the troopers gave him his

Miranda warnings; and Mr. Becker did not invoke his Miranda rights through the two statements

made about an hour apart: “I don’t know. I have nothing more to say ‘cause no matter what I say



                                                 11
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 12 of 81




youse trying to make me seem like something I’m not”; and, “OK. I’m done now.” The trial

court found both statements ambiguous and Mr. Becker did not unambiguously invoke his right

to remain silent, and the Constitution did not require the troopers to end the interrogation or ask

if Mr. Becker wanted to invoke his Miranda rights. 55

       The trial court also allowed portions of the proffered testimony of Danielle and Devon

Detwiler and Megan Walsh but prohibited other areas of proffered testimony. 56 Based on the

trial court’s rulings on the suppression motion, Danielle Detwiler testified at trial to instances

when Mr. Becker pointed a handgun at her multiple times; while the initial instances were done

jokingly, “other times [Mr. Becker] would get erratic and angry”; and Mr. Becker shot her more

than ten times on various parts of her body with an air-soft/BB gun when he became angry. 57

       Devon Detwiler testified she saw Mr. Becker with airsoft/BB guns and saw him shoot her

sister with an air-soft/BB gun on multiple occasions when he became angry. 58

       Megan Walsh testified at trial including to an exchange she had with her sister Allison

Walsh over Facebook instant messaging on July 21, 2011, three weeks before her death. The trial

court permitted Megan Walsh to testify to the relevant portion of the Facebook conversation:

               Allison Walsh: i am SO (sic) tempted to just pack all my s*** up but I’m deathly
               afraid of his reaction.

               Megan Walsh: what would he do?

               Allison Walsh: probably flip out and pull a gun on me knowing him

               Megan Walsh: wtf.

               Megan Walsh: what a psycho. 59

       On the first day of jury selection, Gregory Miller, a friend of Mr. Becker, contacted the

Commonwealth with information. State Police interviewed Mr. Miller two days later and, based

on Mr. Miller’s statement, the Commonwealth filed a second supplemental notice to introduce

                                                12
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 13 of 81




his testimony under Pennsylvania Rule of Evidence 404(b)(2). 60 Mr. Miller testified he observed

Mr. Becker verbally abusing Ms. Walsh and threatening to pistol-whip her. 61

 The jury convicts, the trial judge sentences Mr. Becker to life in prison, and later denies Mr.
                                   Becker’s post-trial motions.

       After an eight-day jury trial in March 2013, a jury found Mr. Becker guilty of criminal

homicide, murder in the first degree for the death of Ms. Walsh and guilty of criminal homicide,

murder in the third degree for the death of the baby. Mr. Becker did not testify at trial. After the

jury deadlocked on the death penalty sentence, the trial judge sentenced Mr. Becker to life

imprisonment on the first-degree murder charge and a term of twenty to forty years for the third

degree murder charge to run consecutively to the life sentence.

       Mr. Becker moved for post-sentence relief arguing trial errors and moved for acquittal or,

alternatively, to vacate the sentence and request a new trial. 62 Mr. Becker argued, among other

things, the trial court erred in admitting the testimony of Danielle and Devon Detwiler, Megan

Walsh, and Gregory Miller as unduly prejudicial with no probative value, and the court erred by

admitting Mr. Becker’s statements following his alleged invocation of his Miranda right to

remain silent at two points in the August 18, 2011 interview.

       The trial court denied Mr. Becker’s post-sentence motions. Mr. Becker then appealed to

the Pennsylvania Superior Court.

    The Pennsylvania Superior Court affirms the trial court on Mr. Becker’s direct appeal.

       Mr. Becker raised twenty-five issues in his direct appeal. 63 Two issues are relevant to

Mr. Becker’s habeas petition: (1) the trial court erred, in violation of Pennsylvania Rule of

Evidence 404(b), in admitting the testimony of Danielle and Devon Detwiler, Megan Walsh, and

Gregory Miller; and (2) the trial court erred in admitting the statements made by Mr. Becker at

the August 18, 2011 interview under the United States and Pennsylvania Constitutions.

                                                13
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 14 of 81




        After Mr. Becker’s notice of appeal, the trial court issued an opinion under Pennsylvania

Rule of Appellate Procedure 1925(a). 64 The trial court found it properly admitted Danielle and

Devon Detwiler’s testimony regarding Mr. Becker’s earlier threats involving guns and firearms.

The trial court found although the Detwilers’ experiences with Mr. Becker occurred three years

before Ms. Walsh’s shooting made “the time between the incidents … not highly probative as to

[Mr.] Becker’s intent,” there is a “strong similarity in the circumstances surrounding these prior

incidents and the crime for which [Mr.] Becker was on trial.” 65 The trial court also found

evidence of prior violent acts admissible to rebut Mr. Becker’s defense of accident, mistake or

lack of required intent, and the Detwilers’ testimony “made it more probable that [Mr.] Becker

shot [Ms.] Walsh intentionally, and less probable that the shooting was accidental,” satisfying the

requirement evidence be introduced for some legitimate purpose and not merely to prejudice Mr.

Becker by showing him to be a person of bad character. 66 The trial court concluded it properly

admitted the Detwilers’ testimony.

        The trial court found Megan Walsh’s testimony regarding her Facebook conversation

with her sister Allison properly admitted for state of mind evidence relevant to Mr. Becker’s

theory of an accidental shooting and Ms. Walsh’s expression of her desire to leave Mr. Becker

but feared he would pull a gun on her. 67

        The trial court found it properly admitted Gregory Miller’s testimony regarding Mr.

Becker’s threats of violence, including a threat to pistol whip Ms. Walsh, and his verbal abuse

towards her. The court found Mr. Miller’s testimony relevant for the Commonwealth to rebut

Mr. Becker’s characterization of his relationship with Ms. Walsh and probative of showing lack

of accident. 68




                                                14
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 15 of 81




        On the admission of Mr. Becker’s statements at the August 18, 2011 interview, the trial

court found, as it did on the suppression motion, the state did not have Mr. Becker in custody

because of two “key facts”: Mr. Becker voluntarily came to the Ephrata barracks on August 18

and never asked to leave or attempted to leave the interview. 69 Even if in custody, the trial court

found Mr. Becker received and understood the Miranda warnings and did not unambiguously

invoke his right to remain silent. 70

        The Pennsylvania Superior Court affirmed the trial court. 71 The Superior Court adopted

the trial court’s reasoning in its memoranda from the suppression motion and Rule 1925(a)

without discussion, rejecting Mr. Becker’s argument the court erred in admitting Mr. Becker’s

statements after his two alleged invocations of the right to silence during the August 18, 2011

interview.

        The Superior Court analyzed Mr. Becker’s objection to the admission under Rule

404(b)(2) of the Detwilers’ testimony, Megan Walsh’s testimony, and Mr. Miller’s testimony.

The Superior Court concluded the trial court properly admitted the objected-to testimony and

rejected Mr. Becker’s challenge to the admission of evidence under Rule 404(b) and affirmed the

trial court.   However, the Superior Court found Megan Walsh’s testimony regarding her

Facebook conversation with Allison Walsh should not have been admitted but found it harmless

error. The Superior Court concluded evidence of a cartridge recovered in the chamber of the gun

showed the magazine must have been in the gun for the next cartridge to have been chambered

after Ms. Walsh’s shooting. In his first interview with state police on August 13, Mr. Becker

characterized the shooting as accidental based on his claim he had no magazine in the gun and he

believed the gun to be empty. When recovered on the night of the shooting, the gun had one

cartridge after firing disproving Mr. Becker’s explanation the magazine had not been in the gun



                                                15
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 16 of 81




at the time it fired. The Superior Court found “[i]n light of this critical evidence, which fully

supports the Commonwealth’s theory that [Mr. Becker] knowingly pointed a loaded gun at [Ms.]

Walsh, we conclude the admission of Megan Walsh’s testimony of her sister’s Facebook

statements was harmless error.” 72

       Mr. Becker petitioned for allowance of appeal to the Pennsylvania Supreme Court. 73 The

Prothonotary of the Pennsylvania Supreme Court rejected Mr. Becker’s petition as untimely.

The Prothonotary advised Mr. Becker he may file a petition for leave to file a petition for

allowance of appeal nunc pro tunc. Mr. Becker elected not to do so. Mr. Becker’s judgment of

sentence became final on April 20, 2015, thirty days after the Superior Court’s decision.

   Mr. Becker petitions for post-conviction relief citing his counsel’s ineffective assistance.

       Mr. Becker filed a Post-Conviction Relief Act (“PCRA”) petition almost a year later on

April 5, 2016. 74 Mr. Becker claimed ineffective assistance of his counsel violating his Sixth and

Fourteenth Amendment rights based on seven arguments: (1) failing to move to suppress Mr.

Becker’s statements made at the August 18, 2011 interview based on an ineffective Miranda

waiver where troopers denied him access to Attorney Bacher; (2) failing to call Attorney Bacher

at the suppression hearing and trial and failing to call Mr. Becker at the suppression hearing; (3)

failing to object to Corporal Courtright’s trial testimony giving “improper legal opinion” Mr.

Becker’s confession was voluntary; (4) failing to request a corpus delecti instruction at trial; (5)

failing to object to and request a cautionary instruction to the Commonwealth’s forensic

pathologist expert’s testimony “once a trigger is pulled, that’s an intentional act”; (6) failing to

call Mr. Becker at trial and/or his decision not to testify does not constitute a knowing, voluntary,

and intelligent waiver; and (7) failing to request a cautionary instruction explaining the limited




                                                 16
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 17 of 81




use of Rule 404(b) evidence regarding the testimony of the Detwiler sisters, Megan Walsh, and

Gregory Miller.

        On September 14, 2015, the state trial court heard Mr. Becker’s post-conviction petition.

Mr. Becker’s trial counsel, Dennis Charles and Gavin Holihan, testified. After hearing and

considering the parties’ briefs, the post-conviction court denied Mr. Becker’s petition. 75 With

respect to the Rule 404(b) cautionary instruction, the court found trial counsel provided no

explanation for failing to request such an instruction and, although trial counsel thought the trial

court agreed to give a cautionary instruction after the charging conference, the jury did not

receive this instruction. 76 The court recognized evidence of prior bad acts must be accompanied

by a cautionary instruction, but the failure is harmless error where, as here, “the uncontradicted

and properly admitted evidence of guilt is ‘so overwhelming and the prejudicial effect of the

error was so insignificant by comparison that the error could not have contributed to the

verdict.’” 77

        Reviewing the trial evidence, the post-conviction court noted evidence of a live round in

the chamber of the gun used to shoot Ms. Walsh after it fired, contradicting Mr. Becker’s

statement he had no magazine in the gun at the time it fired, supported the Commonwealth’s

theory Mr. Becker pointed a loaded gun at Ms. Walsh. The court found harmless error, noting the

Pennsylvania Superior Court’s decision in the direct appeal similarly finding harmless error. On

May 25, 2017, Mr. Becker appealed the denial of his Post-Conviction Relief Act petition to the

Pennsylvania Superior Court.

The Pennsylvania Superior Court affirms the denial of Mr. Becker’s post-conviction petition.

        Mr. Becker raised six of the seven ineffectiveness grounds before the Pennsylvania

Superior Court. 78 The court’s Rule 1925(a) opinion incorporated its April 11, 2017 opinion.79



                                                17
          Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 18 of 81




Mr. Becker briefed only five issues: whether his trial counsel was ineffective for failing to (1)

move to suppress Mr. Becker’s statements made at the August 18, 2011 interview based on an

ineffective Miranda waiver where troopers denied him access to Attorney Bacher; (2) call

Attorney Bacher at the suppression hearing and trial; (3) object to Corporal Courtright’s trial

testimony giving “improper legal opinion” on the voluntariness of Mr. Becker’s confession; (4)

request a corpus delecti instruction at trial; and (5) request a cautionary instruction explaining the

limited use of Rule 404(b) evidence regarding the testimony of the Detwiler sisters, Megan

Walsh, and Gregory Miller. 80

          On June 26, 2018, the Pennsylvania Superior Court affirmed the denial of post-conviction

relief in a thirty-seven-page opinion. 81 The Superior Court agreed with the court’s finding: the

conduct of the state troopers who prevented Attorney Bacher from contacting Mr. Becker during

the interview did not violate his otherwise knowing, intelligent, and voluntary waiver of his

Miranda rights; trial counsel articulated a reasonable basis for deciding not to object to Corporal

Courtright’s opinion on the voluntariness of Mr. Becker’s opinion; and trial counsel’s failure to

request a corpus delicti instruction is without merit.

          On the issue of Rule 404(b) evidence through the testimony of the Detwilers, Megan

Walsh, and Gregory Miller, the Pennsylvania Superior Court agreed with the trial court (and on

the Commonwealth’s concession) the failure to request a cautionary instruction “has arguable

merit and that trial counsel failed to articulate a reasonable strategic basis for failing to request a

cautionary instruction.” 82 The Superior Court then analyzed whether Mr. Becker established

prejudice. Reviewing relevant Pennsylvania authority, the Superior Court concluded Mr. Becker

failed to establish unfair prejudice and failed to establish error in the post-conviction court’s

ruling.



                                                  18
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 19 of 81




           Mr. Becker petitioned for allowance of appeal to the Pennsylvania Supreme Court raising

two issues: (1) whether the Superior Court erred in denying the ineffective assistance of trial

counsel claim for failure to file a motion to suppress the August 18, 2011 statement based on an

invalid Miranda waiver where state police prevented Attorney Bacher from seeing Mr. Becker;

and (2) whether the Superior Court erred in finding no prejudice from trial counsel’s failure to

request a cautionary instruction for the Rule 404(b) evidence. 83 On January 7, 2019, the

Pennsylvania Supreme Court denied the petition for allowance of appeal. 84

II.        Analysis

           Mr. Becker now petitions for habeas relief making six arguments:

      1. State police failed to “scrupulously honor” his right to remain silent by continuing to
         question him after he invoked his Fifth Amendment right and by denying him access to
         Attorney Bacher;

      2. Admission of prior bad acts testimony under Rule 404(b) violated his right to a fair trial
         under the Sixth and Fourteenth Amendments;

      3. Ineffective assistance of trial counsel for failure to file a motion to suppress his
         statements at the August 18, 2011 interview based on an invalid Miranda waiver in
         denying him access to Attorney Bacher;

      4. Ineffective assistance of trial counsel for failing to object to testimony of Corporal
         Courtright’s improper legal opinion of a voluntary confession;

      5. Ineffective assistance of trial counsel for failing to request a corpus delicti instruction;
         and

      6.    Ineffective assistance of trial counsel for failing to request a cautionary instruction
           explaining the limited use of Rule 404(b) prior bad acts evidence.


           The Commonwealth concedes Mr. Becker’s petition is timely and all claims are

exhausted except the second claim. It asserts Mr. Becker’s constitutional argument regarding the

Rule 404(b) evidence is not exhausted and procedurally defaulted because he did not make this

argument in state court; he argued only the Rule 404(b) evidence violated state rules of evidence,

                                                  19
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 20 of 81




not a constitutional violation. 85 Even if not procedurally defaulted, the Commonwealth argues

the second claim, as well as the other claims, fail on the merits.

        Mr. Becker filed a traverse in support of his habeas petition, arguing we must vacate his

conviction and sentence and grant him a new trial. 86 Mr. Becker alternatively asks we hold an

evidentiary hearing on his motion. 87

        Congress, through the Antiterrorism and Effective Death Penalty Act (“AEDPA”), directs

we “shall not” grant habeas relief “with respect to any claim that was adjudicated on the merits

in State court proceedings unless the adjudication of the claim (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 88   As the Supreme Court instructs, this is a “highly deferential standard for

evaluating state-court rulings” and “demands that state-court decisions be given the benefit of the

doubt.” 89

        Under section 2254(d)(1), the Supreme Court further instructs “an unreasonable

application of federal law is different from an incorrect application of federal law.” 90 We are

directed when making the “unreasonable application” inquiry, we “should ask whether the state

court's application of clearly established federal law was objectively unreasonable.” 91 We “may

not issue the writ [of habeas corpus] simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” 92 We apply an objective standard; “[t]his distinction creates ‘a

substantially higher threshold’ for obtaining relief than de novo review.” 93




                                                 20
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 21 of 81




        Because state courts have “the duty and ability … to adjudicate claims of constitutional

wrong, AEDPA erects a formidable barrier to federal habeas relief for prisoners whose claims

have been adjudicated in state court. AEDPA requires ‘a state prisoner [to] show that the state

court’s ruling on the claim being presented in federal court was so lacking in justification that

there was an error ... beyond any possibility for fairminded disagreement.’ … ‘If this standard is

difficult to meet’—and it is—'that is because it was meant to be.’ We will not lightly conclude

that a State’s criminal justice system has experienced the ‘extreme malfunctio[n]’ for which

federal habeas relief is the remedy.” 94

       “The test for § 2254(d)(2)’s ‘unreasonable determination of facts’ clause is whether the

petitioner has demonstrated by ‘clear and convincing evidence,’ § 2254(e)(1), that the state court's

determination of the facts was unreasonable in light of the record.” 95 Section 2254(e)(1) provides

“a determination of a factual issue made by a State court shall be presumed to be correct” and the

petitioner “shall have the burden of rebutting the presumption of correctness by clear and

convincing evidence.” 96

        Where a habeas petitioner claims ineffective assistance of counsel, “review is ‘doubly

deferential,’ because counsel is ‘strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.’” 97 We are

directed to “afford ‘both the state court and the defense attorney the benefit of the doubt.’” 98

        In addressing a section 2254 petition, we are directed to “look to the highest state court to

issue a reasoned opinion and examine its reasoning.” 99 The trial court’s opinion rejecting Mr.

Becker’s Miranda argument the court erred admitting his statements from the August 18, 2011

interview, adopted without discussion by the Pennsylvania Superior Court, is the last reasoned

decision, and we examine it under section 2254(d)’s standards. 100 The Pennsylvania Superior



                                                 21
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 22 of 81




Court is the highest state court to issue opinions on Mr. Becker’s direct appeal as to the Rule

404(b) evidence 101 and post-conviction appeal based on ineffective assistance. 102

       A.       Mr. Becker fails to show a basis under Miranda for habeas relief.

       Mr. Becker first asserts state police failed to “scrupulously honor” his right to remain

silent during the August 18, 2011 interview after he twice invoked his right to remain silent. The

first statement, made approximately one hour into questioning, is:

            •   “I don’t know. I have nothing more to say ‘cause no matter what I say youse
                trying to make me seem like something I’m not.” 103

      The second statement made approximately one hour after the first statement is:

            •   “OK. I’m done now.” 104

       The trial court found, both in its opinion denying Mr. Becker’s pre-trial suppression

motion and its 1925(a) opinion, the August 18, 2011 interview was non-custodial based on “two

key facts”: “First and most important, is that [Mr.] Becker voluntarily came into the police

station. Second, [Mr.] Becker never asked to leave or attempted to leave.” 105

       The trial court next determined Mr. Becker did not unambiguously invoke his right to

remain silent under the Supreme Court’s decision in Berghuis v. Thompkins. 106 In Berghuis, the

Court held a suspect must invoke his Miranda right to counsel and to remain silent

“unambiguously”; ‘[i]f an accused makes a statement concerning the right to counsel ‘that is

ambiguous or equivocal’ or makes no statement, the police are not required to end the

interrogation, or ask questions to clarify whether the accused wants to invoke his … Miranda

rights.” 107 The Court found “no principled reason to adopt different standards for determining

when an accused has invoked the Miranda right to remain silent and the Miranda right to

counsel”; both must be unambiguous. 108 The Court applied its rule in Davis v. United States,

addressing the invocation of the right to counsel, to the right to remain silent: “Invocation of the

                                                22
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 23 of 81




Miranda right to counsel ‘requires, at a minimum, some statement that can reasonably be

construed to be an expression of a desire for the assistance of an attorney.’ But if a suspect

makes a reference to an attorney that is ambiguous or equivocal in that a reasonable officer in

light of the circumstances would have understood only that the suspect might be invoking the

right to counsel, our precedents do not require the cessation of questioning.” 109

       The state trial court applying Berghuis determined both statements lacked the specificity

required to invoke the right to remain silent under Miranda. 110 The trial court found compelling

the fact Mr. Becker “continued to engage troopers in conversation immediately following each

alleged invocation,” and, under Berghuis, the court can infer a waiver of Miranda rights based on

his actions, continuing his conversation with the troopers. 111 The trial court found at no time in

the interrogation did Mr. Becker unambiguously or unequivocally state he wished to invoke his

right to remain silent or right to counsel and held Mr. Becker received and understood his

Miranda warnings and did not invoke his Miranda rights. 112 In Mr. Becker’s direct appeal, the

Pennsylvania Superior Court affirmed the trial court’s Rule 1925(a) opinion by adopting the trial

court’s reasoning without further analysis. 113

       Mr. Becker today argues the August 18, 2011 interview is custodial and the two

statements are unambiguous invocations of his right to remain silent and troopers violated his

right to remain silent when they continued their questioning after both the first and second

statements. Mr. Becker argues the trial court “erred in failing to recognize this overt constitutional

violation” and “[a]n examination of the record reveals that the state court’s conclusions

throughout this case that there was no Miranda violation was an incorrect application of Miranda

and its progeny and based on an unreasonable determination of the facts.” 114




                                                  23
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 24 of 81




       The Commonwealth responds the August 18, 2011 interview is not custodial, and, even if

Mr. Becker were subject to custodial interrogation, Mr. Becker’s two statements are ambiguous

and lack the specificity required to invoke his right to remain silent under Miranda. 115

                1.      The state court did not misapply established federal law in finding the
                        August 18, 2011 interview non-custodial.

        The Fifth Amendment protects an individual’s right against self-incrimination. The

Supreme Court’s decision in Miranda safeguards this right by prohibiting the prosecution from

using statements, “whether exculpatory or inculpatory, stemming from custodial interrogation of

the defendant unless it demonstrates the use of procedural safeguards effective to secure the

privilege against self-incrimination. 116 “‘[C]ustody’ is a term of art that specifies circumstances

that are thought generally to present a serious danger of coercion.” 117

        To determine whether a person is in “custody,” we are directed by the Supreme Court to

make “two discrete inquiries”: first, we look at the circumstances surrounding the investigation,

and second, we ask, given the circumstances, “would a reasonable person have felt he or she was

not at liberty to terminate the interrogation and leave.” 118 When determining “how a suspect

would have ‘gauge[d]’ his ‘freedom of movement,’” we “must examine ‘all of the circumstances

surrounding the interrogation.” 119 “Relevant factors include the location of the questioning, … its

duration, … statements made during the interview, … the presence or absence of physical

restraints during the questioning, … and the release of the interviewee at the end of the

questioning.” 120 This is an objective inquiry, depending on “the objective circumstances of the

interrogation, not on the subjective views harbored by either the interrogating officers or the

person being questioned.” 121 “Once the scene is set and the players’ lines and actions are

reconstructed, the court must apply an objective test to resolve the ultimate inquiry: was there a




                                                  24
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 25 of 81




formal arrest or restraint on freedom of movement of the degree associated with a formal

arrest.” 122

         The trial court determined troopers did not subject Mr. Becker to custodial interrogation

on August 18, 2011 based on “two key facts”: (1) “most important[ly], is that [Mr.] Becker

voluntarily came into the police station”; and (2) “[Mr.] Becker never asked to leave or

attempted to leave.” 123 As explained, we ask two questions to determine custodial status: first,

the circumstances surrounding the interrogation, and, second, given the circumstances, would a

reasonable person have felt “not at liberty to terminate the interrogation and leave.” 124 The first

inquiry is “distinctly factual” to which we apply a “presumption of correctness” under section

2254(d). 125 The second question requires us to apply “the controlling legal standard to the

historical facts” presenting a “‘mixed question of law and fact’ qualifying for independent

review.” 126

         We turn to the question of whether the state court adjudication of the claim “involved an

unreasonable application” of clearly established law when it concluded troopers did not hold Mr.

Becker in custody during the August 18, 2011 interview. 127 The state court record shows: After

learning Mr. Becker voluntarily checked himself in and checked himself out of a psychiatric

facility when the involuntary commitment expired, Trooper Roberts and Corporal Courtright

determined they wanted to speak with Mr. Becker again. On August 17, 2011, the troopers went

to the Becker home to speak with Mr. Becker but did not find him there and left. Another

trooper located the Becker family “and asked if he [Mr. Becker] would come in to speak with

us.” 128 Trooper Roberts testified Trooper McCurdy called “and spoke to Matthew Becker and

asked if he would be willing to come into the Lancaster – Ephrata State Police Barracks, which

[he] did, on his own, with his own vehicle, or with his father in their own vehicle.” 129



                                                 25
          Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 26 of 81




       The next day, August 18, 2011, Mr. Becker’s father drove him to the Ephrata barracks

and, upon arrival, Mr. Becker went into an interview room. 130 Trooper Roberts asked Mr.

Becker if he had any objection to the interview being recorded, to which Mr. Becker responded

he had none, and Trooper Roberts told Mr. Becker the reason for the second interview is because

of “problems with his first statement to us and inconsistencies that we found from talking to him,

from the crime scene, and then other witnesses or, you know, friends, et cetera, through the

investigation.” 131 Troopers did not detain Mr. Becker, put him in handcuffs, or place him under

arrest. 132 Troopers closed, but did not lock, the door to the interview room. 133 Trooper Roberts

and Corporal Courtright wore suits and their sidearms, but neither brandished their weapons.134

During the interview troopers offered Mr. Becker drink, cigarettes, and breaks.

       Mr. Becker argues the Commonwealth’s “fanciful” position the August 18, 2011

interview is not custodial “cannot be taken seriously.” 135 But we are not reviewing the

Commonwealth’s arguments nor may we second guess the facts because we may view the

adduced evidence differently without the benefit of evaluating witness credibility; our review

under section 2254(d) is whether the state court’s adjudication resulted in a decision contrary to,

or involved an unreasonable application of, clearly established federal law, as determined by the

Supreme Court, or resulted in a decision based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceeding. Mr. Becker does not meet this

burden.

       Mr. Becker argues the totality of the circumstances shows a custodial interrogation on

August 18, 2011. He points to these facts: after release from “police-initiated psychiatric

commitment,” troopers requested he come back to the police barracks for further interrogation;

once at the barracks, he “was taken to a remote and secure” part of the barracks “into a



                                                26
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 27 of 81




windowless room and held incommunicado”; troopers interrogated him for more than five hours;

the troopers were armed; troopers did not advise him he “was the sole target of the investigation

and that his purposed inconsistent stories was inferred as a consciousness of his guilt”; he

invoked his right to remain silent one hour into the interrogation; troopers ignored his invocation

and continued to “aggressively” question him; and troopers did not allow Attorney Bacher,

retained by Mr. Becker’s parents, to see Mr. Becker or tell Mr. Becker of his presence at the

barrack.

       But the state trial court heard testimony refuting Mr. Becker’s version of the

circumstances: Mr. Becker voluntarily committed himself and then checked himself out of a

psychiatric facility; Mr. Becker voluntarily arrived at the police barracks a day after Trooper

Roberts went to the Becker home; while the interview room is not an area where “the public can

walk in,” there are “multiple exits from where he [Mr. Becker] was” and “there is no lock on any

door keeping anyone in”; 136 the interview room has one door with a window and another

window; Mr. Becker, then over eighteen years old, never asked to speak with his father; and

Corporal Courtright told Mr. Becker at the reason for the second interview is because of

“problems with his first statement to us and inconsistencies that we found from talking to him,

from the crime scene, and then other witnesses or, you know, friends, et cetera, through the

investigation.”

       Against this factual backdrop but without the benefit of evaluating the witness credibility

in two different versions of the events, we address: the circumstances surrounding the

interrogation and, given the circumstances, would a reasonable person have felt “not at liberty to

terminate the interrogation and leave.” 137 We afford the state court’s factual findings regarding

the circumstances surrounding the interrogation a presumption of correctness under section



                                                27
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 28 of 81




2254(d). The parties briefed these issues. 138 The trial court heard evidence regarding the

circumstances surrounding the August 18, 2011 interrogation and found (a) Mr. Becker came to

the Ephrata barracks voluntarily and (b) Mr. Becker never asked to leave or attempted to leave.

       The second question, whether a reasonable person would have felt not at liberty to

terminate the interrogation and leave, is a mixed question of law and fact requiring our

independent review of the state court’s finding Mr. Becker not in custody during the August 18,

2011 interview. We must apply an objective test to determine whether a reasonable person would

have felt “not at liberty” to terminate the August 18, 2011 interview. Considering the relevant

factors—location of the questioning, duration, statements made during the interview, the

presence or absence of physical restraints during the questioning, and the release of the

interviewee at the end of the questioning—we conclude the August 18, 2011 interview is

“consistent with an interrogation environment in which a reasonable person would have felt free

to terminate the interview and leave.” 139

       We ordered the Commonwealth produce the video recording of the August 18, 2011

interview. Our independent reviews (several times) of this August 18, 2011 interview confirm

the interview was not custodial. Trooper Roberts and Officer Courtright, dressed in suits but

wearing their sidearms, never removed their weapons. There is no evidence, besides Mr.

Becker’s characterization, of being “taken to a remote and secure part of the state police barracks

into a windowless room ….” Trooper Roberts testified the door to the interview room has a

window in it. Reviewing the video, sounds of other people talking and walking, presumably

other troopers and employees, can be heard in the hallway along with other sounds of work

activity, hardly a “remote and secure part” of the barracks. Mr. Becker complains of being held

“incommunicado.” But Mr. Becker, over the age of eighteen, was not a minor withheld from a



                                                28
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 29 of 81




parent, and he concedes he had no idea his parents retained counsel for him. 140             More

importantly, Mr. Becker never asked to speak to anyone, including a lawyer.

       Two factors possibly militate against this finding: (a) the interview lasted five hours and

(b) at the conclusion of the interview, troopers arrested Mr. Becker. But the investigators took

several breaks during the interview and Trooper Roberts offered Mr. Becker water or soda on

several occasions and brought Mr. Becker cigarettes. There are multiple breaks in the interview

where Trooper Roberts and Corporal Courtright left the room, sometimes for as long as thirty

minutes, where Mr. Becker could have said he wanted to leave. He never asked to leave. He

never tried to leave.

       Viewing all the circumstances surrounding the August 18 interview, we cannot find, as

an objective matter, a reasonable person would have felt not at liberty to terminate the

interrogation and leave. “Relief is available under § 2254(d)(1) only if the state court's decision

is objectively unreasonable.” 141 Mr. Becker does not satisfy the objectively unreasonable

standard on the state court’s custody finding for habeas relief.

               2.       Even assuming Mr. Becker was in custody during the August 18
                        interview, there is no basis to find the state court misapplied
                        established federal law in finding he did not unambiguously invoke
                        his right to silence.

       Even assuming we found the trial court misapplied established federal law in finding Mr.

Becker was not in custody when he made the statements during the August 18 interview, we

could not find the trial court misapplied established federal law in finding he did not

unambiguously invoke his right to silence in either of this two statements: “I don’t know. I have

nothing more to say ‘cause no matter what I say, youse trying to make me something I’m not”

and “OK. I’m done now.”




                                                 29
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 30 of 81




         In analyzing Mr. Becker’s two statements, the trial court applied the Supreme Court’s

2010 decision in Berghuis v. Thompkins. 142 In Berghuis, police interrogated Thompkins, a

suspect in a shooting. Police read Mr. Thompkins his Miranda rights at the beginning of the

interrogation. Mr. Thompkins declined to sign a waiver of his rights. The interrogation began,

but Mr. Thompkins never said he wanted to remain silent, or he did not want to talk with police,

or he wanted an attorney.       Mr. Thompkins remained largely silent during the three-hour

interrogation, with a few limited verbal responses such as “yeah,” “no,” or “I don’t know,” and

occasionally nodding his head. Two hours and forty-five minutes into the interrogation, police

asked Mr. Thompkins “Do you believe in God?” Mr. Thompkins responded, “yes.” Police then

asked, “Do you pray to God?” Mr. Thompkins responded, “yes.” Police asked, “Do you pray to

God to forgive you for shooting that boy down?” Mr. Thompkins responded, “yes” and looked

away. Mr. Thompkins refused a written confession and the interrogation ended fifteen minutes

later.

         Police charged Mr. Thompkins with first-degree murder and other offenses. He moved to

suppress the statements made during the interrogation, arguing he invoked his right to remain

silent requiring police to immediately end the interrogation, he did not waive his right to remain

silent, and his inculpatory statements were involuntary. The trial court denied the suppression

motion, and a jury found Mr. Thompkins guilty of first-degree murder and other charges. He

appealed the trial court’s suppression motion. The Michigan Court of Appeals rejected his

Miranda claim, finding Mr. Thompkins did not invoke his right to remain silent and waived it.

The Michigan Supreme Court denied review.

         Mr. Thompkins filed a habeas petition in the United States District Court for the Eastern

District of Michigan under 28 U.S.C. § 2254 raising claims including an alleged Miranda



                                                30
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 31 of 81




violation. The district court denied the petition, applying section 2254(d)(1)’s standard a federal

court cannot grant a habeas petition unless the state court’s adjudication on the merits is contrary

to or involved an unreasonable application of clearly established federal law. The district court

found Mr. Thompkins did not invoke his right to remain silent, police did not coerce him into

making statements, and the Michigan Court of Appeals’ decision is not unreasonable.

       The United States Court of Appeals for the Sixth Circuit reversed, finding the state

court’s rejection of the Miranda claim an unreasonable application of clearly established federal

law and an unreasonable determination of the facts. The court of appeals found Mr. Thompkins’

silence for nearly three hours in response to questioning “offered a clear and unequivocal

message to the officers” he “did not wish to waive his rights.” 143

       The Supreme Court reversed the court of appeals. The Court held a suspect must invoke

his Miranda right to counsel and to remain silent “unambiguously”; ‘[i]f an accused makes a

statement concerning the right to counsel ‘that is ambiguous or equivocal’ or makes no

statement, the police are not required to end the interrogation, or ask questions to clarify whether

the accused wants to invoke his … Miranda rights.” 144 The Court found “no principled reason to

adopt different standards for determining when an accused has invoked the Miranda right to

remain silent and the Miranda right to counsel”; both must be unambiguous. 145

       Examining the interrogation, the Court found Mr. Thompkins “did not say that he wanted

to remain silent or that he did not want to talk with the police. Had he made either of these

simple, unambiguous statements, he would have invoked his ‘right to cut off questioning.’ Here

he did neither, so he did not invoke his right to remain silent.” 146

       The Court in Berghuis applied its rule in Davis v. United States, addressing the

invocation of the right to counsel, to the right to remain silent: “Invocation of the Miranda right



                                                  31
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 32 of 81




to counsel ‘requires, at a minimum, some statement that can reasonably be construed to be an

expression of a desire for the assistance of an attorney.’ But if a suspect makes a reference to an

attorney that is ambiguous or equivocal in that a reasonable officer in light of the circumstances

would have understood only that the suspect might be invoking the right to counsel, our

precedents do not require the cessation of questioning.” 147

         Applying the unambiguous invocation standard of Berghuis, the trial court concluded Mr.

Becker’s two statements—“I don’t know. I have nothing more to say ‘cause no matter what I say

youse trying to make me seem like something I’m not” and “OK. I’m done now”—are not

unambiguous or unequivocal invocations of his right to remain silent or of his right to counsel.148

The trial court found compelling the fact Mr. Becker continued to engage troopers in

conversation immediately following each alleged invocation, and, under Berghuis, the court can

infer a waiver of Miranda rights based on his actions, continuing his conversation with the

troopers. 149 The trial court found at no time in the interrogation did Mr. Becker unambiguously

or unequivocally state he wished to invoke his right to remain silent or right to counsel and held

Mr. Becker received and understood his Miranda warnings and did not invoke his Miranda

rights. 150

         Mr. Becker argues the trial court “erred in failing to recognize this overt constitutional

violation” and “[a]n examination of the record reveals that the state court’s conclusions

throughout this case that there was no Miranda violation was an incorrect application of Miranda

and its progeny and based on an unreasonable determination of the facts.” 151

         Reviewing the audio/video recording of the August 18, 2011 interview, Mr. Becker’s first

statement arose during questioning regarding the gun’s grip safety feature. Troopers asked Mr.

Becker about his statement he had his thumb on the hammer of the gun when it fired, including



                                                32
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 33 of 81




the safety feature made it impossible for the gun to fire without having a thumb on the grip and if

he knew how to clear a weapon and why he had the gun pointed at Ms. Walsh’s head, which Mr.

Becker denied. After being confronted with inconsistencies, including the thumb on the hammer

versus the grip safety feature, Mr. Becker stated: “I don’t know. I have nothing more to say cause

no matter what I say youse trying to make me seem like something I’m not.” Troopers then left

the room. When Trooper Roberts returned to the interview room, he asked Mr. Becker if he

would be willing to answer a few more questions. Mr. Becker replied: “I’ll do my best” and

continued to answer the troopers’ questions.

       Mr. Becker’s second statement arose in the context of Trooper Roberts’ questioning

regarding the paternity of the baby and Ms. Walsh’s desire to leave Mr. Becker. The questions

and responses back and forth focused on Ms. Walsh’s statements to others she wanted to leave

and talked to others about leaving. Trooper Roberts asked Mr. Becker why Ms. Walsh didn’t

leave to which Mr. Becker responded she could have left and had every opportunity to do so.

Trooper Roberts asked Mr. Becker if his behavior “had her scared” to leave, referencing

statements she made to others. Mr. Becker responded, “I’d love to know who these people are.”

He then restated his belief Ms. Walsh could have left, and then said, “OK. I’m done now.”

Trooper Roberts left the room for approximately a half hour and returned with a cigarette for Mr.

Becker and questioning continued.

       But we must again remind Mr. Becker of our limited scope of review. We are not here to

second-guess close calls on admissible evidence if consistent with federal law. We bring our

analysis back to the standard applied to our review of a habeas petition: a determination of a

factual issue made by a state court is presumed to be correct; the petitioner has the burden of

rebutting the presumption by clear and convincing evidence; and a state court’s determination a



                                                33
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 34 of 81




claim lacks merit precludes federal habeas relief as long as “fair-minded jurists” could disagree

on the correctness of the decision. Our Court of Appeals has not yet addressed Berghuis. A

search of decisions within the circuit show statements such as: “How can I find a lawyer?”

objectively is not an unambiguous request for the assistance of counsel; 152 and “Is this being

recorded?” is not an unambiguous invocation of the right to counsel or to remain silent. 153

       Courts construe statements such as “I have nothing more to say” and “I’m done” both

ambiguous and unambiguous invocations of the right to remain silent after Berghuis. For

example, the United States District Court for the Eastern District of Kentucky concluded a

suspect’s statement: “I'm done” and “I'm done, man” is not an unambiguous invocation of the

right to remain silent. 154 Other district courts found similar statements such as “I don’t want to

talk ... I don't know nothing about this, see. … I don't know nothing about this stuff. So, I don't

even want to talk about this”; 155 and “I've got noth'n else to say—what I've already told you

guys is what I wanna say” 156 are not an unambiguous invocation to cut off further questioning.

On the other hand, some district courts find statements such as “I’m done talking”; 157 “I have

nothing more to say” and “I don’t need to say anymore”; 158 and “I got nothin[g] more to say to

you. I'm done. This is over” are unambiguous invocations of the right to remain silent. 159

       Mr. Becker’s first statement arose in the context of the troopers’ questioning whether Mr.

Becker’s earlier statement he had his finger on the hammer of the gun when it went off and the

gun’s grip safety feature that would have prevented the gun to fire if his thumb is not on the grip,

a discussion about how a weapon is cleared of ammunition, and whether he pointed the gun at

Ms. Walsh. At the end of this line of questioning, Mr. Becker responded, “I don’t know. I have

nothing more to say ‘cause no matter what I say youse trying to make me seem like something

I’m not.” This statement arose in the context of a disagreement with the troopers regarding how



                                                34
          Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 35 of 81




the gun could have gone off if, as Mr. Becker stated, his thumb had been on the hammer and not

the grip and had nothing more to say on the topic. A reasonable officer would not have

understood this statement as unambiguous or unequivocal invocation of his right to remain silent.

After making this statement, Trooper Roberts left the room and when he returned, asked Mr.

Becker if he would answer more questions to which Mr. Becker responded, “I’ll do my best” and

continued answering questions. This does not demonstrate an invocation of the right to remain

silent.

          The second statement, “OK. I’m done now,” is a closer call. It arose after a line of

questioning regarding the paternity of the baby and Ms. Walsh’s intention to leave Mr. Becker as

she expressed to others. When asked if Ms. Walsh wanted to leave, Mr. Becker responded “she

had every opportunity” to do so and did not. Trooper Roberts pressed Mr. Becker on his behavior

making her scared to leave, as she apparently expressed to others. Mr. Becker responded, “I’d

love to know who these people are” and then said, “OK. I’m done now.” 160 Trooper Roberts left

the room for around thirty minutes and returned with a cigarette for Mr. Becker. Trooper Roberts

began questioning and Mr. Becker responded. Mr. Becker did not say he wanted to remain

silent. He voluntarily continued speaking with the troopers.

          Trooper Roberts asked Mr. Becker, “Are you sure the baby is yours?” to which Mr.

Becker responded, “Oh, I’m positive.” 161 Corporal Courtright and Trooper Roberts told Mr.

Becker “people” told them Ms. Walsh “was trying to find a way out” of the relationship, and

asked other people if she could move in with them. 162 Mr. Becker responded he would “love to

know who these people are” and “right now, you’re just saying a lot more people than I even

knew she talked to.” 163 When Trooper Roberts pressed Mr. Becker “he had her scared” to even

leave, Mr. Becker said, “OK. I’m done now.” 164



                                               35
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 36 of 81




        We cannot find the trial court erroneously or incorrectly applied clearly established

federal law. There appears to be no clearly established federal law describing this statement as

unambiguously invoking the right to silence. The trial court found this statement not to be clearly

unambiguous. It is closer to the line than the first statement and we might have, on a de novo

review, found the statement unambiguous. But we “may not issue the writ [of habeas corpus]

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” 165 The standard does

not allow us to revisit the findings unless we are confident the trial court misapplied established

federal law. We conclude the trial court did not misapply clearly established federal law. 166

        B.      Mr. Becker cannot sustain his Rule 404(b) grounds.

        Mr. Becker next challenges the admission at trial of the testimony of the Detwiler sisters,

Megan Walsh, and Gregory Miller under Pennsylvania Rule of Evidence 404(b)(2). Mr. Becker

contends the prejudicial impact of the witnesses’ testimony to his “prior bad acts” outweighed its

probative value and deprived him of a fair trial under the Sixth Amendment and due process

under the Fifth and Fourteenth Amendments. He argues the Commonwealth’s reference to this

testimony in closing argument, “encourag[ing] the jury to conclude that Mr. Becker acted in

conformity with his poor character at the time of the shooting,” compounded the prejudice.

        In response, the Commonwealth makes two arguments: (1) Mr. Becker failed to exhaust

his constitutional argument in the state court and any such claim is now procedurally defaulted;

and (2) even if properly exhausted, the probative value of the testimony outweighs its prejudice

where, as here, evidence of Mr. Becker’s state of mind is relevant to his defense of an accidental,

rather than intentional, killing.




                                                36
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 37 of 81




               1.      Mr. Becker exhausted his challenge to Gregory Miller’s testimony but
                       failed to exhaust his challenge to the Detwilers’ and Meghan Walsh’s
                       testimony.

       Under section 2254(b)(1), we many not grant a writ of habeas corpus “unless it appears

that – (A) the applicant has exhausted the remedies available in the courts of the State; or (B)(i)

there is an absence of available State corrective process; or (ii) circumstances exist that render

such process ineffective to protect the rights of the applicant.” 167 “[A] state prisoner must ‘give

the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process.’” 168

       A claim is exhausted if the petitioner “fairly presented” it to the state courts. 169 A claim is

“fairly presented” if the petitioner “presented the same factual and legal basis for the claim to the

state courts.” 170 “In Pennsylvania, a defendant ‘exhausts his state remedies for a federal claim

either by raising the claim on direct appeal or in a petition for collateral relief under the

PCRA.’” 171 “While failure to exhaust claims usually requires a district court to dismiss a habeas

petition without prejudice so that a petitioner can return to state court to exhaust his claims,

where state law forecloses review of unexhausted claims—as happens when the PCRA statute of

limitations has run—the claims are considered procedurally defaulted.” 172

       The Commonwealth argues Mr. Becker did not challenge the admission of the Rule

404(b) evidence on Sixth or Fourteenth Amendment constitutional grounds, or any federal law,

in state court; he instead argued to the Pennsylvania Superior Court the trial court erred in

admitting testimony under Pennsylvania evidentiary law. The Commonwealth cites to Mr.

Becker’s brief to the Superior Court in his direct appeal, arguing he failed to present his fair trial

and due process constitutional arguments. 173 The Commonwealth argues Mr. Becker failed to

exhaust his constitutional claims and they are now procedurally defaulted because his sentence



                                                 37
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 38 of 81




became final in 2015 and the time for pursuing an appeal with the Pennsylvania Supreme Court

expired. The Commonwealth argues a post-conviction petition must be brought within one year

of the judgment of sentence becoming final and is now procedurally defaulted.

        Mr. Becker responds he “challenge[d] this issue in the state court on due process

grounds,” citing the trial court’s Rule 1925(a) opinion and his brief in the Superior Court in his

direct appeal. 174 Mr. Becker directs us to a page of his brief in the Superior Court in his direct

appeal. 175 This portion of his brief to the Superior Court is a due process argument regarding the

testimony of Gregory Miller. 176 He does not direct us to any portion of his brief arguing due

process violations with regard to the testimony of the Detwiler sisters or Megan Walsh. With

regard to Gregory Miller’s testimony, Mr. Becker argued because the Commonwealth failed to

give notice of Mr. Miller’s testimony until after the selection of nine jurors, including one

African American juror, it violated his due process rights. Mr. Becker based his due process

claim on the lack of notice of Mr. Miller’s testimony which he argued injected “racial bigotry

into the case.” 177

        Rejecting Mr. Becker’s argument of a due process violation by forcing him to trial with a

jury selected before knowing Mr. Miller’s testimony, the trial court concluded:

          Finally, [Mr.] Becker argues his Due Process Rights were violated by forcing him to
          proceed to trial with a jury that was selected without knowledge of [Mr.] Miller’s
          testimony and without the opportunity to voir dire potential jurors about the content of
          [Mr.] Miller’s testimony. Specifically, [Mr.] Becker refers to the testimony involving
          racial bias and domestic violence. [Mr.] Miller testified that he had observed [Mr.]
          Becker and [Ms.] Walsh together on numerous occasions, during which he observed
          [Mr.] Becker acting cruelly and abusively toward [Ms.] Walsh. According to [Mr.]
          Miller, this abusive behavior consisted of [Mr.] Becker threatening to “pistol whip” and
          “back hand” [Ms.] Walsh, as well as [Mr.] Becker using various slurs toward [Ms.]
          Walsh, including the word “n[*****].” Becker avers that his inability to voir dire
          potential jurors about the content of Miller’s testimony violated his Due Process
          Rights. 178




                                                38
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 39 of 81




       The trial court concluded Mr. Miller’s testimony did not violate his due process rights,

agreeing with the Commonwealth the word “n*****” is not racially derogatory under the

circumstances because Ms. Walsh is not African American and “[a]ny reasonable juror would

understand [Mr.] Becker’s use of the word ‘n*****’ is not racially motivated.” 179

       We conclude Mr. Becker fairly presented to the Pennsylvania Superior Court a notice and

due process argument about the testimony of Gregory Miller. Mr. Becker fails to cite us his brief

raising Sixth and Fourteenth Amendment arguments with regard to the testimony of the

Detwilers or of Megan Walsh. 180 He did not fairly present constitutional claims regarding the

Detwilers’ and Megan Walsh’s testimony. He failed to exhaust those claims and they are

procedurally defaulted.

               2.      Even if properly exhausted, the Pennsylvania Superior Court did not
                       err in affirming the proper admission of testimony under Rule 404(b).

       Even if Mr. Becker exhausted constitutional claims on all Rule 404(b) testimony, we find

the Pennsylvania Superior Court’s decision is not contrary to clearly established law.

       Mr. Becker objects the admitted testimony of the Detwilers, Megan Walsh, and Gregory

Miller of prior bad acts under Rule 404(b) is unreliable and irrelevant and highly prejudicial

denying his right to a fair trial. The Commonwealth argues the Rule 404(b)(2) evidence is

relevant to Mr. Becker’s motive and rebutting his defense of an accidental shooting. The

Commonwealth argues the Superior Court correctly found the Rule 404(b) evidence more

probative than prejudicial and there is no basis to disturb its ruling.

       At the time of Mr. Becker’s trial, Pennsylvania Rule of Evidence 404(b) prohibited

admission of “crimes, wrongs, or acts … to prove the character of a person in order to show

action in conformity therewith.” 181 Such evidence “may be admitted for other purposes, such as

proof of motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake

                                                  39
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 40 of 81




or accident.” 182 In criminal cases, such evidence may be admitted “only upon a showing that the

probative value of the evidence outweighs its potential for prejudice.” 183

       Mr. Becker objects the Detwilers’ testimony is too remote in time; the sisters testified to

Mr. Becker’s actions occurring three years before the shooting of Ms. Walsh, including

testimony of his shooting Danielle Detwiler with a “toy” Airsoft gun and one occasion where he

pointed a “broken” gun at her. He objects to Megan Walsh’s testimony regarding her Facebook

chat with Allison Walsh where she expressed her fear Mr. Becker would pull a gun on her.

       Mr. Becker makes a two-pronged argument as to Gregory Miller’s testimony. First, Mr.

Becker objects to admission of Mr. Miller’s testimony he observed Mr. Becker verbally abuse

Ms. Walsh by referring to her as a “bitch, a slut, a whore, and on more than one occasion,

stronger terms like c*** or a n*****”; Mr. Becker “would frequently remind [Ms. Walsh] that

he had firearms and ammunition when he was angry with her”; recalled Mr. Becker “threaten[ed]

to pistol whip [Ms. Walsh] on one occasion”; and would “raise[] his hand … as if he was going

to backhand her or occasionally closed fist pulled back[.]” 184 Mr. Becker argues Mr. Miller’s

testimony is temporally remote, contending Mr. Miller last saw Mr. Becker and Ms. Walsh two

to four weeks before the shooting, and testimony Mr. Miller heard Mr. Becker call Ms. Walsh a

“n*****” is unfairly prejudicial because an African American juror, already seated, would likely

find this word offensive.

       Mr. Becker’s second objection to Mr. Miller’s testimony is lack of notice depriving him

of due process. The Commonwealth did not learn of Mr. Miller’s information until he contacted

the District Attorney on the first day of jury selection, Monday, February 25, 2013. State

troopers interviewed Mr. Miller on the evening of Wednesday, February 27. The next day,

Thursday, February 28, 2013, Commonwealth filed a “Second Supplemental Notice of Intention



                                                 40
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 41 of 81




to Introduce Evidence of Other Crimes, Wrongs or Acts Pursuant to Pennsylvania Rule of

Evidence 404(b)” notifying Mr. Becker’s trial counsel the Commonwealth intended to introduce

Mr. Miller’s testimony. By the time the Commonwealth filed its Second Supplemental Notice,

nine jurors had been selected, including one African American juror. Mr. Becker argues this

created unfair prejudice in violation of his constitutional right to a fair trial and due process.

        The Pennsylvania Superior Court reviewed the testimony of the Detwilers, Megan Walsh,

and Gregory Miller.      On the remoteness argument regarding the Detwilers’ testimony, the

Superior Court agreed with the trial court Mr. Becker’s prior gun-pointing behavior is not unduly

temporally remote and is probative on the issue of accident or mistake and the degree of guilt in

this case. 185

        The Superior Court found Mr. Miller’s testimony relevant to rebut Mr. Becker’s defense

of an accidental shooting and his statements to troopers professing his love for Ms. Walsh and

their unborn child and found the probative value is not outweighed by prejudice. 186 The Superior

Court rejected Mr. Becker’s second argument regarding lack of notice of Mr. Miller’s testimony.

The Superior Court reasoned Pennsylvania’s Rule of Evidence 404(b)(3) allows notice even

during trial on a showing of good cause to the trial court. The Superior Court found the

Commonwealth’s second notice, filed during jury selection, of Mr. Miller’s testimony it received

only a few days earlier constitutes “good cause.” 187

        Finally, the Superior Court addressed Mr. Becker’s due process argument regarding Mr.

Miller’s use of the word “n*****” as creating a racial bias with an African American juror. The

trial court rejected Mr. Becker’s argument.         The Superior Court affirmed the trial court’s

reasoning and noted Mr. Becker’s counsel failed to object to Mr. Miller’s use of the term and

could have, but did not, request to voir dire the jurors regarding the effect of the word. 188



                                                  41
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 42 of 81




                       (a)     The Pennsylvania Superior Court finds Megan Walsh’s
                               testimony Facebook conversation hearsay but applies a
                               harmless error analysis.

       With regard to Megan Walsh’s testimony about the Facebook chat with her sister Allison,

the Superior Court found it improperly admitted under the hearsay rule. 189 But the Superior

Court applied a harmless error analysis concluding properly admitted evidence of Mr. Becker’s

guilt as to render the prejudicial effect of Megan Walsh’s testimony insignificant.

       We apply Brecht to the Superior Court’s harmless error determination of Megan Walsh’s

testimony. 190 Mr. Becker must show error “had a substantial and injurious effect or influence in

determining the jury’s verdict.” 191    Where, as here, the Superior Court found the error is

harmless beyond a reasonable doubt on direct review, “we must defer to its determination under

the framework established by” AEDPA. 192

       The Superior Court explained: the “significance of the cartridge recovered in the chamber

[of the gun used to kill Ms. Walsh] is that the magazine must have been in the gun for the next

cartridge to have been chambered after [Ms.] Walsh was shot. When [Mr.] Becker was first

interviewed in the early hours of August 13, 2011, he told police the shooting was an accident

based upon his claim there was no magazine in the gun and he believed the gun was empty.

However, when the gun was recovered, a live cartridge was in the chamber. The fact that there

was a cartridge in the chamber after the gun had been fired disproved [Mr.] Becker’s statement

to police that the magazine was not in the gun at the time of the shooting. In light of this critical

evidence, which fully supports the Commonwealth’s theory that [Mr.] Becker knowingly pointed

a loaded gun at [Ms.] Walsh, we conclude the admission of Megan Walsh’s testimony of her

sister’s Facebook statements was harmless error.” 193




                                                 42
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 43 of 81




        Applying the AEDPA standard, we may not grant Mr. Becker’s writ under section

2254(d) unless the Superior Court’s decision is (1) “contrary to, or involved an unreasonable

application of, clearly established [f]ederal law, as determined by the Supreme Court of the

United States,” or (2) “based on an unreasonable determination of the facts in light of the

evidence presented in the [s]tate court proceeding.” For all the reasons discussed, Mr. Becker

does not meet his burden under section 2254(d).

        It is well settled “federal habeas corpus relief does not lie for errors of state law” and “it

is not the province of a federal habeas court to reexamine state-court determinations on state-law

questions.” 194 We properly focus only on “whether a conviction violated the Constitution, laws,

or treaties of the United States.” 195 “Admission of ‘other crimes’ evidence provides a ground for

federal habeas relief only if ‘the evidence's probative value is so conspicuously outweighed by

its inflammatory content, so as to violate a defendant's constitutional right to a fair trial.’” 196

        The Pennsylvania Superior Court considered all of Mr. Becker’s alleged evidentiary

errors and concluded his claims lacked merit.

                        (b)     The Pennsylvania Superior Court’s ruling on the evidentiary
                                issues does not violate due process.

        We are not to reexamine state-court determinations of state-law questions, here

Pennsylvania’s Rules of Evidence. Mr. Becker argues the prior bad act evidence admitted by the

trial court under Pennsylvania Rule of Evidence 404(b) violated his right to a fair trial under the

Sixth Amendment and the due process clause of the Fifth and Fourteenth Amendments.

        Mr. Becker fails to identify a clearly established Supreme Court precedent the admission

of prior bad acts evidence constitutes a violation of due process. He argues “[c]ertain evidentiary

rulings can rise to a due process violation,” citing Chambers v. Mississippi 197 and Dowling v.




                                                   43
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 44 of 81




United States. 198 Neither is persuasive here; Chambers did not address prior bad acts and

Dowling, involving Federal Rule of Evidence 404(b), found no due process violation.

           Admission of “other crimes” evidence is a basis for federal habeas relief only if “the

evidence’s probative value is so conspicuously outweighed by its inflammatory content, so as to

violate a defendant’s constitutional right to a fair trial.” 199 “The question is whether [the prior

bad acts] testimony ‘in the context of the entire trial, w[as] sufficiently prejudicial to violate [his]

due process rights.” 200

           Mr. Becker objects to the testimony of the Detwiler sisters: Danielle Detwiler testified at

trial to instances when Mr. Becker pointed a handgun at her multiple times; while the initial

instances were done jokingly, “other times [Mr. Becker] would get erratic and angry”; and Mr.

Becker shot her more than ten times on various parts of her body with an air-soft/BB gun when

he became angry. 201 Devon Detwiler testified she saw Mr. Becker with airsoft/BB guns and saw

him shoot her sister with an air-soft/BB gun on multiple occasions when he became angry. 202

Mr. Becker argues the court allowed the Detwilers to testify about events occurring three years

earlier.

           Mr. Becker objects to Megan Walsh’s testimony regarding her Facebook message with

Allison Walsh. As discussed above, the Pennsylvania Superior Court in Mr. Becker’s direct

appeal found this testimony hearsay, but concluded it was harmless error.

           Mr. Becker objects to Gregory Miller’s testimony as temporally remote, arguing Mr.

Miller last saw Ms. Walsh and Mr. Becker for at least two to four weeks prior to the shooting.

Mr. Becker also objects to Mr. Miller’s testimony he heard Mr. Becker call Ms. Walsh “n*****”

which he alleges would have offended an African American juror.




                                                   44
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 45 of 81




        The Commonwealth responds Mr. Becker’s state of mind “was the critical factor at trial,”

and the Rule 404(b) evidence “was directly relevant to addressing [his] motive and rebutting his

proffered defense that the shooting was accidentally.” 203

        On Mr. Becker’s direct appeal, the Pennsylvania Superior Court concluded Mr. Becker’s

prior gun-pointing behavior as testified by the Detwiler sisters “was not unduly remote and was

probative to the issue of accident or mistake and degree of guilt in this case.” 204 The Superior

Court found Gregory Miller’s testimony he observed Mr. Becker “act abusively toward the

victim in 2011 was relevant to rebut the defense’s characterization of the relationship and the

shooting.” 205   It found no merit in Mr. Becker’s argument regarding the Commonwealth’s

alleged failure to provide notice of Mr. Miller’s testimony. The Superior Court found

Pennsylvania Rule 404(b)(3) requires the prosecution to provide “reasonable notice in advance

of trial, or during trial if the court excuses notice on good cause shown, of the general nature of

any such evidence the prosecutor intends to introduce at trial.” The court found the

Commonwealth filed a second supplemental notice of its intention to introduce Rule 404(b)

evidence through Mr. Miller during jury selection after Mr. Miller contacted the Commonwealth

regarding his information.    The trial court found “good cause” based on the late date the

Commonwealth received evidence, and the Superior Court agreed. 206

        With regard to Mr. Miller’s use of “n*****”, the Superior Court, citing the record, noted

the Commonwealth’s attorney told the trial court he instructed Mr. Miller “[u]sing any racial

pejoratives is out,” but Mr. Miller used the word in his testimony. 207 The Superior Court

characterized Mr. Becker’s argument as an attempt to use Mr. Miller’s unanticipated trial

testimony to challenge the trial court’s pre-trial Rule 404(b) order. The trial court rejected Mr.

Becker’s argument, finding evidence elicited from Mr. Miller did not violate Mr. Becker’s due



                                                45
          Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 46 of 81




process rights. The Superior Court emphasized at the time Mr. Miller used the epithet in his

testimony, Mr. Becker’s counsel did not object or move for a mistrial, and counsel could have,

but did not, request to voir dire the jurors. The Superior Court concluded Mr. Becker’s argument

of the effect of the “N” word on the jurors “is speculation at this juncture” and denied him

relief. 208

         Mr. Becker does not explain or argue how the probative value of the testimony is “so

conspicuously outweighed by its inflammatory content” to violate his constitutional right to due

process and a fair trial. He simply reasserts his arguments made to the Pennsylvania Superior

Court which rejected them. 209 Mr. Becker fails to show, and we cannot find, how these alleged

errors deprived him of a fair trial. We deny Mr. Becker’s habeas petition on this ground.

         C.     Mr. Becker cannot sustain an ineffective assistance of counsel argument.

         Mr. Becker makes four ineffective assistance of counsel claims rejected by the Superior

Court: his trial counsel failed to (1) file a motion to suppress his statements at the August 18,

2011 interview based on an invalid Miranda waiver in denying him access to Attorney Bacher;

(2) object to testimony of Corporal Courtright’s improper legal opinion of a voluntary

confession; (3) request a corpus delicti instruction; and (4) request a cautionary instruction

explaining the limited use of Rule 404(b) prior bad acts evidence.

         When assessing claims of ineffective assistance of counsel, we apply the two-prong

standards of Strickland v. Washington requiring a petitioner to show deficient performance and

prejudice. 210 “Under Strickland, a petitioner must first establish that counsel’s performance ‘fell

below an objective standard of reasonableness.’ In making this determination, Strickland

cautioned that courts should be ‘highly deferential’ when assessing counsel’s performance and

requires courts to ‘indulge a strong presumption that counsel’s conduct falls within the wide



                                                46
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 47 of 81




range of reasonable professional assistance.’ Second, a petitioner must show that he was

prejudiced by counsel’s deficient performance, meaning that ‘there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.’” 211

        The Pennsylvania Supreme Court “refined the Strickland performance and prejudice test

into a three-part inquiry. To prove counsel ineffective, the petitioner must show that: ‘(1) the

underlying legal issue has arguable merit; (2) counsel's actions lacked an objective reasonable

basis; and (3) actual prejudice befell petitioner from counsel's act or omission.’” 212 Our Court of

Appeals “previously ruled that Pennsylvania’s test for assessing ineffective assistance of counsel

claims is not contrary to Strickland.” 213

        We review Mr. Becker’s ineffective assistance claims “through the lens” of section 2254;

“we cannot disturb a ruling of the state court unless it ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States[,]’ or it ‘was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.’” 214 We give the state court “wide

deference to the state court’s conclusions, disturbing them only if the state court unreasonably

applied ... the prongs of Strickland.” 215 “The ultimate question is whether counsel’s performance

fell below ‘an objective standard of reasonableness,’” a “deferential standard that becomes

‘doubly’ so when combined with the deferential” standard under section 2254. 216

                   1.   Motion to suppress the August 18, 2011 interview for denial of access
                        to Attorney Bacher.

        Mr. Becker first argues ineffectiveness of counsel for failing to file a motion to suppress

the August 18, 2011 interview because police denied him access to Attorney Bacher. Mr. Becker

acknowledges trial counsel filed a motion to suppress the August 18 interview based on his two

                                                47
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 48 of 81




statements he alleges invoked his right to remain silent, but now asserts an invalid Miranda

waiver based on being deprived representation by Attorney Bacher.

        The post-conviction court concluded Mr. Becker’s claims lacked merit because troopers

gave him his Miranda warnings at the August 18 interview, Mr. Becker did not request a lawyer,

Mr. Becker did not know of Attorney Bacher’s present at the barracks, and Mr. Becker’s parents

cannot invoke his right to counsel, making Attorney Bacher’s testimony at the suppression

hearing irrelevant. 217

        The Pennsylvania Superior Court agreed with the post-conviction court’s reasoning. The

Superior Court’s reasoning is grounded in the United States Supreme Court’s decision in Moran

v. Burbine. 218 In Moran, a defendant confessed to murder during a police interrogation after

being given his Miranda rights and executing waivers. While in custody and unknown to

defendant, his sister arranged for an attorney to represent defendant. The attorney telephoned the

police station and police advised the attorney defendant would not be questioned further until the

next day.    Instead, the ongoing interrogation yielded the confession. 219 The Court granted

certiorari “to decide whether a prearraignment confession preceded by an otherwise valid waiver

must be suppressed either because the police misinformed an inquiring attorney about their plans

concerning the suspect or because they failed to inform the suspect of the attorney's efforts to

reach him.” 220

        The Court held the failure by police to inform defendant of the attorney’s phone call did

not invalidate his otherwise valid Miranda waiver: “Events occurring outside of the presence of

the suspect and entirely unknown to him surely can have no bearing on the capacity to

comprehend and knowingly relinquish a constitutional right. Under the analysis of the Court of

Appeals, the same defendant, armed with the same information and confronted with precisely the



                                               48
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 49 of 81




same police conduct, would have knowingly waived his Miranda rights had a lawyer not

telephoned the police station to inquire about his status. Nothing in any of our waiver decisions

or in our understanding of the essential components of a valid waiver requires so incongruous a

result. No doubt the additional information would have been useful to respondent; perhaps even

it might have affected his decision to confess. But we have never read the Constitution to require

that the police supply a suspect with a flow of information to help him calibrate his self-interest

in deciding whether to speak or stand by his rights. Once it is determined that a suspect's

decision not to rely on his rights was uncoerced, that he at all times knew he could stand mute

and request a lawyer, and that he was aware of the State's intention to use his statements to

secure a conviction, the analysis is complete and the waiver is valid as a matter of law.” 221

       The Court further rejected the court of appeals’ finding police acted with “deliberate or

reckless irresponsibility”: “Nor do we believe that the level of the police's culpability in failing

to inform respondent of the telephone call has any bearing on the validity of the waivers. In light

of the state-court findings that there was no ‘conspiracy or collusion’ on the part of the police,

we have serious doubts about whether the Court of Appeals was free to conclude that their

conduct constituted ‘deliberate or reckless irresponsibility.’        But whether intentional or

inadvertent, the state of mind of the police is irrelevant to the question of the intelligence and

voluntariness of respondent's election to abandon his rights. Although highly inappropriate, even

deliberate deception of an attorney could not possibly affect a suspect’s decision to waive his

Miranda rights unless he were at least aware of the incident. Nor was the failure to inform

respondent of the telephone call the kind of “trick[ery]” that can vitiate the validity of a waiver.

Granting that the ‘deliberate or reckless’ withholding of information is objectionable as a matter

of ethics, such conduct is only relevant to the constitutional validity of a waiver if it deprives a



                                                 49
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 50 of 81




defendant of knowledge essential to his ability to understand the nature of his rights and the

consequences of abandoning them. Because respondent's voluntary decision to speak was made

with full awareness and comprehension of all the information Miranda requires the police to

convey, the waivers were valid.” 222

       Here, the Superior Court applied Moran and Pennsylvania cases adopting Moran and

rejecting claims of an invalid Miranda waiver because police failed to inform a defendant of an

attorney’s attempt to contact him. 223 Mr. Becker attempts to distinguish Moran based on its facts

and because his habeas petition claiming ineffective assistance of counsel is based on the “failure

to raise a motion to suppress found upon an invalid Miranda waiver where Mr. Becker was

denied access to counsel under controlling state law.” 224

       Mr. Becker’s burden under section 2254(d) is to show the Pennsylvania Superior Court’s

decision is contrary to, or unreasonably applied, clearly established federal law as determined by

the Supreme Court. The Supreme Court’s decision in Moran is applicable here and the

Pennsylvania Superior Court applied it. We deny Mr. Becker’s ineffective assistance claim on

this ground.

               2.      Failing to object to Corporal Courtright’s opinion.

       Mr. Becker claims ineffective assistance of trial counsel for failing to object to Corporal

Courtright’s testimony Mr. Becker voluntarily made his statement at the August 13, 2011

interview. Mr. Becker objects to Corporal Courtright’s testimony as improper legal opinion:

           Q. To the best of your knowledge, was Matthew Becker’s agreement to provide a
              statement a free and voluntary act?

           A. Yes.

           Q. If you had determined that Matthew Becker’s agreement was not a free and
              voluntary act, would you have proceeded with the interview?



                                                50
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 51 of 81




           A. No. 225

       At the post-conviction hearing, Attorney Charles testified regarding his decision not to

object to Corporal Courtright’s testimony:

          Q. What I’m getting at is, at one point in time during trial, Corporal Courtright
          testified regarding his belief that the confession he got – or the statements he got,
          rather, from Mr. Becker were voluntary.

          A. Well, I read that in your petition. This issue of voluntariness of the confession had
          been preserved at pretrial hearing. We had attacked the voluntariness of the confession
          but the ruling was against us. What we wanted to convey to the jury was that he did
          go to the police station on two occasions, waived his Miranda rights and was
          cooperating with police, because this was an accident, not an intentional killing. So in
          him saying to the jury that it was a voluntary statement, well, the Court had already
          ruled that that was the case. Essentially, I’m going to try to make the best out of that as
          I can, you know, turn lemons into lemonade; try to argue that he is being cooperative
          with the police. So if that statement was made, and I’m certain it was, it wasn’t
          something that was a key point to me.

          Q. So the record would reflect no objection. My next question would be, what, if any,
          strategic reasons did you have for not objecting? Was it the reason you just gave?

          A. Yes. Because I don’t know whether it was in my opening or closing, but we were
          trying to convey to the jury that this was an accident, that he wasn’t hiding anything.
          He didn’t seek the assistance of counsel. He spoke to them for hours in two separate
          interviews and he cooperated with them, and it was an attempt to be cooperative with
          them. It was voluntary actions on his part. The actual legal aspect, whether it was a
          voluntary waiver had been litigated in pretrial proceedings and preserved.

          Q. Would you agree with me that the voluntariness was also an issue at trial?

          A. I don’t believe the voluntariness was an issue for purposes of the presentation to
          the jury. It was an issue prior to trial. Once ruled upon by [the trial judge], we tried to
          make best of what the ruling was. 226

       The post-conviction court determined trial counsel articulated a clear strategic reason for

his action he elected to follow at trial and denied the ineffective assistance claim. 227 The

Pennsylvania Superior Court affirmed, concluding Attorney Charles articulated a reasonable

basis for declining to object to Corporal Courtright’s testimony—the development of an




                                                51
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 52 of 81




accidental shooting defense and an intention to convey to the jury Mr. Becker cooperated with

the police investigation and had nothing to hide.

       In reviewing the post-conviction court’s determination of a reasonable basis for trial

counsel’s action, the Superior Court recognized: “[g]enerally, where matters of strategy and

tactics are concerned, counsel's assistance is deemed constitutionally effective if he chose a

particular course that had some reasonable basis designed to effectuate his client's interests. A

finding that a chosen strategy lacked a reasonable basis is not warranted unless it can be

concluded that an alternative not chosen offered a potential for success substantially greater than

the course actually pursued.” 228    The Superior Court concluded Mr. Becker’s “boilerplate

argument” failed to demonstrate the unreasonableness of Attorney Charles’s explanation and

found “no basis in the record to conclude that there was any greater potential for success in

objecting to the Corporal’s passing reference to [Mr. Becker’s] waiver of his Miranda rights.” 229

       Pennsylvania’s test for assessing ineffective assistance of counsel claims is not contrary

to Strickland, and factual determinations made by the state court are presumed to be correct

absent clear and convincing evidence to the contrary. 230 Mr. Becker fails to show the

Pennsylvania Superior Court’s decision is an unreasonable application of Strickland or trial

counsel’s decision not to object to Corporal Courtright’s testimony lacked a reasonable basis. We

deny Mr. Becker’s ineffective assistance claim on this ground.

               3.      Failing to request a corpus delicti instruction.

       Mr. Becker argues ineffectiveness of trial counsel for failing to request a corpus delicti

jury instruction where trial counsel based the defense on an accidental shooting. 231 He argues

failure to request the instruction “all but conceded a finding on the corpus delicti issue” and he

must be granted a new trial. 232



                                                52
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 53 of 81




        “Under Pennsylvania’s corpus delicti rule, the Commonwealth must prove beyond a

reasonable doubt that the charged crime has been committed before using the defendant’s

inculpatory statements to connect [him] to the crime.” 233 The corpus delicti rule is a rule of

evidence and “places the burden on the prosecution to establish that a crime has actually

occurred before a confession or admission of the accused connecting him to the crime can be

admitted. The Commonwealth need not prove the existence of a crime beyond a reasonable

doubt as an element in establishing the corpus delicti of a crime, but the evidence must be more

consistent with a crime than with [an] accident.” 234 “The corpus delicti in a homicide case

consists of proof ‘that the person for whose death the prosecution was instituted is in fact dead

and that the death occurred under circumstances indicating that it was criminally caused by

someone.’” 235

        Under Pennsylvania law, establishing the corpus delicti is a two-step process: “[t]he first

step concerns the trial judge’s admission of the accused’s statements and the second step

concerns the fact finder’s consideration of those statements.” 236 For a statement to be admitted,

“the Commonwealth must prove the corpus delicti by a preponderance of the evidence, and for

the statement to be considered by the fact finder, the Commonwealth must establish the corpus

delicti beyond a reasonable doubt.” 237

        At the post-conviction hearing, Attorney Charles (trial counsel) testified he did not ask

for a corpus delicti jury instruction:

            “Because I didn’t think it applied under the facts of the case. You had a woman that
            was seven months pregnant with a bullet between her eyes. You had the
            Commonwealth bringing in, over objection, 404(b) evidence to try and show absence
            of accident. I didn’t think the corpus delicti rule was applicable under the facts of the
            case, so, no, it wasn’t raised.” 238




                                                 53
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 54 of 81




        The Pennsylvania Superior Court concluded the corpus delicti rule did not apply and,

even if it applied and an instruction should have been given, Mr. Becker failed to demonstrate

prejudice based on “the independent evidence establishing that it was more likely that [Ms.]

Walsh was killed by a criminal act than by an accident.” 239 The Superior Court found “ample

independent evidence” establishing corpus delicti: Ms. Walsh suffered a gunshot wound to the

forehead not self-inflicted; Mr. Becker was the only other person in the room; the gun’s safety

features made an accidental discharge unlikely if the magazine had been removed; although the

gun did not have a magazine in it at the time of its recovery at the scene, first responders found

an unfired cartridge loaded in the gun; and evidence established the gun almost fully loaded at

the time of the shooting. 240 The Superior Court concluded this evidence—independent of Mr.

Becker’s statements—established it more likely discharge of the gun “was criminal rather than

accidental because [Mr. Becker] knowingly pointed a loaded firearm at [Ms.] Walsh’s head.”241

Considering the independent evidence, the Superior Court found Mr. Becker failed to show

prejudice. 242

        Mr. Becker disagrees with the Pennsylvania Superior Court. He argues the corpus delicti

rule applies to all statements made by an accused, even exculpatory statements implicating the

accused in a crime. He argues “[t]he corpus delicti instruction is critical to enable a jury to

understand how to consider a defendant’s statements, namely that the jury should not consider

the statements until satisfied beyond a reasonable doubt of the corpus delicti.” 243 We assume

this argument is directed to Strickland’s performance prong. The post-conviction court

concluded corpus delicti did not apply because it found Mr. Becker’s statements of an accidental

shooting exculpatory rather than inculpatory and, based on the ample evidence at trial, the jury




                                               54
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 55 of 81




could find corpus delicti beyond a reasonable doubt without considering Mr. Becker’s

statements.

         The Pennsylvania Superior Court disagreed with the post-conviction court’s reasoning

regarding an exculpatory statement. The Superior Court concluded “the mere fact that [Mr.

Becker] asserted the shooting was accidental did not render the statement exculpatory for

purposes of the corpus delicti rule.” 244 The Superior Court found Mr. Becker’s statements

“contained averments that suggested a possible motive, including [his] statement that he intended

to ‘devil’ [Ms.] Walsh, when she was ignoring him and reading her book.” 245 Its disagreement

with the post-conviction court notwithstanding, the Superior Court concluded “this is not a case

where the traditional policies underlying the corpus delicti rule are implicated” based on the

ample evidence as discussed above. 246

         The Pennsylvania Superior Court did not base its decision on an exculpatory/inculpatory

distinction. It concluded the corpus delicti rule did not apply based on the other independent

evidence for the jury’s consideration. Mr. Becker fails to show how his trial counsel’s

representation fell below an objective standard of reasonableness based prevailing professional

norms.

         On Strickland’s prejudice prong, Mr. Becker argues the failure to request a corpus delicti

instruction “highly prejudicial.” He argues both his trial counsel and prosecutors “were acutely

aware of the import of Mr. Becker’s inculpatory statements through the trial;” the trial court’s

instructions to the jury regarding his statements encompassed four pages (thus showing the

importance of his statements); and the defense’s strategy and theory of the case as an accidental

shooting makes the failure to request the corpus delicti instruction advising the jury the




                                                55
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 56 of 81




Commonwealth must prove the corpus delicti beyond a reasonable doubt “was fatal” requiring a

new trial. 247

        Mr. Becker fails to meet Strickland’s prejudice prong. He must show there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. Mr. Becker provides no other prejudice argument and does not address the

“ample” independent evidence highlighted by the Pennsylvania Superior Court. He does not

articulate how the Superior Court’s denial of his ineffective assistance claim on corpus delicti is

contrary to Strickland.

        Under section 2254(d), our review of the Pennsylvania Superior Court’s post-conviction

merits decision is limited to determining whether the state court adjudication “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States” or “resulted in a decision

that was based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 248 We find the Superior Court’s decision does not run afoul of the

standards of section 2254(d), and we deny Mr. Becker’s ineffective assistance claim based on the

failure to request a corpus delicti instruction.

                 4.       Failing to request a limiting instruction on Rule 404(b) evidence.

        Mr. Becker claims ineffective assistance of trial counsel for failure to request a limiting

instruction on Rule 404(b) evidence admitted through the testimony of Danielle Detwiler, Devon

Detwiler, Megan Walsh, and Gregory Miller.

        At the post-conviction evidentiary hearing, Attorney Holihan provided no explanation or

strategic reason for failing to ask for a cautionary instruction on the Rule 404(b) evidence.249

Attorney Holihan believed he asked for an instruction and believed the trial judge agreed he



                                                   56
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 57 of 81




would give a cautionary charge, but there is no dispute the trial court did not give a Rule 404(b)

limiting or cautionary instruction to the jury.

        Both the post-conviction court and the Commonwealth conceded, and the Superior Court

agreed, Mr. Becker’s ineffective assistance claim has arguable merit because Attorney Holihan

failed to articulate a reasonable strategic basis for failing to request a cautionary instruction.250

Accordingly, the Superior Court focused only on whether Mr. Becker established prejudice in his

ineffectiveness claim.

         Under Pennsylvania law, prejudice for purposes of an ineffectiveness of counsel claim is

 defined as: “[A] defendant [raising a claim of ineffective assistance of counsel] is required to

 show actual prejudice; that is, that counsel's ineffectiveness was of such magnitude that it ‘could

 have reasonably had an adverse effect on the outcome of the proceedings.’” 251 “It is settled that

 the test for counsel ineffectiveness is the same under both the Pennsylvania and Federal

 Constitutions: it is the performance and prejudice test set forth in Strickland. . .” 252

        Against Strickland’s prejudice standard, the Superior Court analyzed two Pennsylvania

Supreme Court cases examining ineffectiveness of counsel claims for failing to request a

cautionary instruction: Commonwealth v. Billa 253 and Commonwealth v. Hutchinson. 254 Each

case represents the ends of the spectrum regarding prior bad acts evidence and prejudice from a

failure to issue a cautionary instruction.

        In Billa, the Pennsylvania Supreme Court found a “vivid” and “highly inflammatory”

description by a prior rape victim of defendant on trial for murder “created the substantial danger

that the jury could be swayed in its deliberations on the degree of guilt by this evidence showing

[the defendant's] criminal character and his propensity to sexually assault young Hispanic

females.” 255 While the court found the evidence relevant and admissible, it found trial counsel



                                                   57
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 58 of 81




ineffective for failing to request a cautionary instruction. 256 The court concluded “[g]iven the

highly inflammatory and extensive nature of the evidence of the prior sexual assault, we cannot

say with any reasonable certainty that the jury would have returned the same verdict of murder of

the first degree had it been properly instructed. 257

        In Hutchinson, the Pennsylvania Supreme Court rejected an ineffective assistance of

counsel claim for failing to request a cautionary instruction on the admission of prior bad acts

evidence.    Testimony in the murder trial included statements from the victim’s sister the

appellant assaulted the victim on an earlier occasion and attempted to force himself on her,

testimony from a police officer one of defendant’s former girlfriends obtained a protection from

abuse order against him, testimony of a police officer defendant threatened to kill the victim’s

estranged husband, and testimony defendant used various aliases. 258 The court found the

challenged bad acts evidence “not inflammatory, not graphic, and not extensive. Some of the

evidence was elicited as a single sentence in passing during cross-examination of the witnesses

by defense counsel.” 259 The court distinguished the bad acts evidence from Billa, and held the

defendant failed to establish prejudice by “demonstrate[ing] that there is a reasonable probability

that the outcome of his trial would have been different but for the lack of a limiting instruction”

and, given the “overwhelming evidence” of defendant’s guilt, defendant “failed to suggest how

he could have been prejudiced by counsel’s failure to request a limiting instruction such that

there is a reasonable probability that the outcome of his trial would have been different.” 260

        After analyzing both cases, the Pennsylvania Superior Court reasoned the prior bad acts

evidence here is more like Hutchinson than Billa. 261 It found evidence of Mr. Becker’s prior bad

acts, including his treatment of Danielle Detwiler, his use of an air soft gun against her, and

evidence of Mr. Becker’s verbal abuse and threats to Ms. Walsh, as testified by Mr. Miller, is



                                                  58
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 59 of 81




admissible to prove ill-will, absence of mistake and motive, and probative to rebut Mr. Becker’s

description of his relationship with Ms. Walsh.

       The Pennsylvania Superior Court went further and found even if this evidence is

prejudicial, it is not unfairly prejudicial because it did not “tend to show that [Mr. Becker] would

have harbored a specific intent to kill on the night of the shooting”; the testimony of Danielle

Detwiler “only showed that [Mr. Becker] had once brandished an actual firearm and that he shot

her with plastic pellets from an ‘airsoft’ gun”; and, although Mr. Miller’s testimony “established

possible ill-will in the relationship between [Mr. Becker] and [Ms.] Walsh, and that [Mr. Becker]

would threaten the use of firearms, there was no indication [Mr. Becker] would have employed a

firearm with the specific intent to kill.” 262 Distinguishing the evidence here from the evidence in

Billa, the court reasoned: “unlike Billa, the prior bad acts evidenced in the present case, while

prejudicial, cannot be said to have impacted the jury’s fair consideration of [Mr. Becker’s]

innocence or guilt of first degree murder as opposed to third-degree or manslaughter.” 263

       Comparing this case to Hutchinson, the court found “overwhelming evidence” of Mr.

Becker’s malice and specific intent including: Mr. Becker “had a nearly fully loaded pistol

pointed at [Ms.] Walsh”; Ms. Walsh sustained a gunshot “in a vital part of the body – i.e., the

head”; Mr. Becker gave inconsistent statements to investigators after the shooting; Mr. Becker’s

statements and behavior suggested consciousness of guilty; the jury listened to Mr. Becker’

statement in full including his assertion he walked over to Ms. Walsh before the shooting to

“devil” her; and evidence Mr. Becker did not try to resuscitate Ms. Walsh or call 911. The court

concluded “it was in the province of the jury to weigh that evidence and accept the

Commonwealth’s argument that [Mr. Becker’s] conduct following the shooting was consistent

with a person who had intentionally killed another.” 264



                                                  59
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 60 of 81




       Viewing Mr. Becker’s ineffective assistance claim “through the lens” of section 2254, we

do not find the Pennsylvania Superior Court’s decision is contrary to, or is an unreasonable

application of, Strickland or based on an unreasonable determination of the facts. Mr. Becker

only reiterates his argument as to prejudice, not how or why the Superior Court’s decision runs

afoul of section 2254(d). We deny Mr. Becker’s ineffective assistance claim on this ground.

       D.      There is no need for an evidentiary hearing.

       Mr. Becker asks us to vacate his conviction and sentence and grant him a new trial. He

also contends we should conduct an evidentiary hearing. Although he asserts “habeas relief is

appropriate on the current record,” he argues “should the Court believe that factual development

of the record is required in order to rule on any disputed material facts, it should conduct an

evidentiary hearing.” 265

       Our Court of Appeals recently discussed the standard for holding an evidentiary hearing

in the context of a section 2255 habeas petition. In United States v. Scripps, our Court of

Appeals remanded to the district court for an evidentiary hearing defendant’s section 2255

petition asserting ineffective assistance of counsel. 266 At trial, the district court offered trial

counsel the opportunity for Mr. Scripps to speak during sentencing under Federal Rule of

Criminal Procedure 32(i)(4)(A)(ii). 267 Trial counsel told the district court he discussed the issue

with his client, and Mr. Scripps did not wish to exercise his right to allocution. 268 At sentencing,

the district court, concluding “[t]here’s nothing in this record from which I could fairly conclude

there’s any remorse whatsoever,” sentenced Mr. Scripps to the maximum period of incarceration

with the Guidelines range for his offense. 269

       After an unsuccessful appeal, Mr. Scripps filed a habeas petition under 28 U.S.C. § 2255

arguing the district court erred in denying his request for an evidentiary hearing on his



                                                 60
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 61 of 81




ineffectiveness of appellate counsel claim for failing to raise the trial court’s Rule 32 error on

direct appeal. Reviewing the district court on an abuse of discretion standard, our Court of

Appeals first recognized the standard a “district court must hold an evidentiary hearing ‘[u]nless

the motion and the files and records of the case conclusively show that the prisoner is entitled to

no relief.’” 270 Reviewing the record, the court of appeals found it did “not conclusively show

that Scripps is not entitled to habeas relief for his ineffective assistance of appellate counsel

claim. We cannot determine whether counsel’s conduct fell below an objective standard of

reasonableness for, while it would be highly unusual for counsel to omit such a clearly

meritorious argument, nonetheless counsel may have had reasons for doing so.” 271 Without an

evidentiary hearing, the court “[did] not know whether counsel had strategic reasons for failing

to raise this error on appeal, and therefore, we cannot conclude as a matter of law that counsel

was ineffective” under Strickland. 272

       Mr. Becker’s record is entirely different than in Scripps. First, the post-conviction court

held an evidentiary hearing on September 14, 2015 where Mr. Becker’s trial counsel testified to

the trial strategy. 273 We relied on part of the testimony from the evidentiary hearing in assessing

Mr. Becker’s ineffective assistance claims here. Second, Mr. Becker himself argues “habeas

relief is appropriate on the current record” and if we “should … believe that factual development

of the record is required in order to rule on any disputed material facts, [we] should conduct an

evidentiary hearing.”

       Like Mr. Becker initially argues, we do not believe further factual development is

required. Applying the standard, we find the parties’ briefing and over 2,000 page record in this

case “conclusively show[s] [Mr. Becker] is entitled to no relief.” Under Scripps, we need not

hold an evidentiary hearing.



                                                61
        Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 62 of 81




       E.       We deny a certificate of appealability.

       “[A] state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

a district court's denial of his petition.”274 Section 2253 provides the standard for a certificate of

appealability required for appellate review of a district court’s judgment denying habeas relief:

       (a) In a habeas corpus proceeding or a proceeding under section 2255 before a district
           judge, the final order shall be subject to review, on appeal, by the court of appeals for
           the circuit in which the proceeding is held.

       (b) There shall be no right of appeal from a final order in a proceeding to test the validity
           of a warrant to remove to another district or place for commitment or trial a person
           charged with a criminal offense against the United States, or to test the validity of
           such person's detention pending removal proceedings.

       (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
       not be taken to the court of appeals from—

                (A) the final order in a habeas corpus proceeding in which the detention
                    complained of arises out of process issued by a State court; or

                (B) the final order in a proceeding under section 2255.

            (2) A certificate of appealability may issue under paragraph (1) only if the applicant
                has made a substantial showing of the denial of a constitutional right.

            (3) The certificate of appealability under paragraph (1) shall indicate which specific
                issue or issues satisfy the showing required by paragraph (2). 275

       A certificate of appealability “will issue only if the requirements of § 2253 have been

satisfied.” 276 A habeas petitioner seeking a certificate of appealability “need only demonstrate ‘a

substantial showing of the denial of a constitutional right.’” 277 A petitioner “satisfies this

standard by demonstrating that jurists of reason could disagree with the district court's resolution

of his constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” 278

       Federal Rule of Appellate Procedure 22 contemplates a district court issuing a certificate

of appealability in the first instance: “(b) Certificate of Appealability. (1) In a habeas corpus

                                                 62
         Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 63 of 81




proceeding in which the detention complained of arises from process issued by a state court, or

in a 28 U.S.C. § 2255 proceeding, the applicant cannot take an appeal unless a circuit justice or a

circuit or district judge issues a certificate of appealability under 28 U.S.C. § 2253(c). If an

applicant files a notice of appeal, the district clerk must send to the court of appeals the

certificate (if any) and the statement described in Rule 11(a) of the Rules Governing Proceedings

Under 28 U.S.C. § 2254 or § 2255 (if any), along with the notice of appeal and the file of the

district-court proceedings. If the district judge has denied the certificate, the applicant may

request a circuit judge to issue it.” 279

        Given the standard we apply today to habeas challenges to state trial court evidentiary

rulings and ineffectiveness of counsel, we cannot find jurists of reason could disagree with our

reasoning in denying the petition. The closest question would arise on whether our Court of

Appeals would find the Commonwealth waived a harmless error analysis and we should not find

harmless error. But we need not reach this question. Mr. Becker has not met his burden in

showing a reasonable jurist would disagree with the denial of the petition based on the

objections.

III.    Conclusion

        Mr. Becker does not meet the burden set by Congress and the Supreme Court for a writ of

habeas corpus on his evidentiary and ineffective assistance grounds. We deny his petition and

find no basis for a certificate of appealability.


1
  Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the Supreme Court held to protect the
Fifth Amendment’s privilege against self-incrimination, a person in custody and subjected to
interrogation must (1) “first be informed in clear and unequivocal terms that he has the right to
remain silent” and “that anything said can and will be used against the individual in court”; and
(2) be informed of his “right to consult with counsel prior to questioning,” the right “to have
counsel present during any questioning if the defendant so desires,” and “if he is indigent a
lawyer will be appointed to represent him.” Id. at 467-70, 473.

                                                    63
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 64 of 81




2
  The Commonwealth introduced the audio recording of the August 13, 2011 interview into
evidence at trial and played it for the jury.
3
    Audio Aug. 13, 2011 interview at 20:39.
4
    Id. at 13:25-13:58.
5
    Id.
6
    Id. at 14:28-18:40; 31:29-39:20.
7
    Id. at 25:40, 27:22-28:00.
8
    Id. at 29:37-39:20.
9
    Id. at 8:13, 43:11-44:53.
10
  ECF Doc. No. 12-14 at 40 (N.T. March 4, 2013 at 1621). All references to page numbers,
unless otherwise noted, are to the pagination assigned by the CM/ECF docketing system.
11
     Audio Aug. 13, 2011 interview at 39:20-40:38.
12
     ECF Doc. No. 12-14 at 39 (N.T. March 4, 2013 at 1618).
13
     ECF Doc. No. 12 at 13-15.
14
     Id. at 13.
15
     Id. at 13-14.
16
     Id. at 14.
17
     Id.
18
     Id.
19
     ECF Doc. No. 12 at 14-15.
20
    50 P.S. §7302. Under section 7302 (commonly referred to as “302”), a person “shall be
discharged whenever it is determined that he no longer is in need of treatment and in any event
within 120 hours, unless within such period: (1) he is admitted to voluntary treatment pursuant to
section 202 of this act; or (2) a certification for extended involuntary emergency treatment is
filed pursuant to section 303 of this act.” Id.
21
     ECF Doc. No. 12-16 at 26 (N.T. March 5, 2011 at 1829-30).

                                                64
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 65 of 81




22
     ECF Doc. No. 12-14 at 75 (N.T. March 4, 2011 at 1760).
23
  ECF Doc. No. 12-14 at 73 (N.T. March 4, 2013 at 1751-52); ECF Doc. No. 12-16 at 62-65;
ECF Doc. No. 12-18 at 70 (N.T. March 5, 2013 at 1976-1985; N.T. March 6, 2013 at 2226-
2227).
24
   Sometime after Trooper Roberts left the scene on the morning of August 13, 2011, he
interviewed the emergency personnel, James, Jodi, and Haley Becker (Mr. Becker’s father,
mother, and sister, respectively), and Megan Walsh. ECF Doc. No. 12-16 at 65 (N.T. March 5,
2011 at 1986-87).
25
     ECF Doc. No. 12-16 at 65 (N.T. March 5, 2011 at 1987-88).
26
     Id. at 26 (N.T. March 5, 2011 at 1830-32).
27
   ECF Doc. No. 12-1 at 76, 78-79 (N.T. Aug. 15, 2012 suppression hearing at 38, 47-48). Under
50 P.S. § 7201, “[a]ny person 14 years of age or over who believes that he is in need of treatment
and substantially understands the nature of voluntary treatment may submit himself to
examination and treatment under this act, provided that the decision to do so is made
voluntarily.” A person who voluntarily enters treatment must sign a consent form which must
include representations: “[t]hat the person understands his treatment will involve inpatient status;
that he is willing to be admitted to a designated facility for the purpose of such examination and
treatment; and that he consents to such admission voluntarily, without coercion or duress; and, if
applicable, that he has voluntarily agreed to remain in treatment for a specified period of no
longer than 72 hours after having given written notice of his intent to withdraw from treatment.”
Id. at § 7203. “A person in voluntary inpatient treatment may withdraw at any time by giving
written notice unless, as stated in section 203, he has agreed in writing at the time of his
admission that his release can be delayed following such notice for a period to be specified in the
agreement, provided that such period shall not exceed 72 hours. Any patient converted from
involuntary treatment ordered pursuant to either section 304 or 305 to voluntary treatment status
shall agree to remain in treatment for 72 hours after having given written notice of his intent to
withdraw from treatment.” Id. at § 7206 (footnotes omitted).
28
     ECF Doc. No. 12-1 at 79 (N.T. Aug. 15, 2012 suppression hearing at 50-51).
29
     Id.
30
     ECF Doc. No. 12-16 at 67 (N.T. March 5, 2011 at 1994-95).
31
     ECF Doc. No. 12-1 at 79 (N.T. Aug. 15, 2012 suppression hearing at 50-51).
32
   On August 15, 2012, the trial court held a pre-trial suppression hearing on Mr. Becker’s
omnibus pre-trial motion to suppress, inter alia, statements made at the August 18, 2011
interview.



                                                  65
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 66 of 81




33
     ECF Doc. No. 12-20 at 43-44 (N.T. March 7, 2013 at 2412-19).
34
     ECF Doc. No. 12-1 at 80-83 (N.T. Aug. 15, 2012 suppression hearing at 53-64).
35
     Id. at 82 (N.T. Aug. 15, 2012 suppression hearing at 63).
36
     ECF Doc. No. 17 at 20.
37
     Id.
38
     DVD of Aug. 18, 2011 interview at 10:20–10:33.
39
     Id.
40
     Id.
41
     ECF Doc. No. 12-20 at 49-50 (N.T. March 7, 2013 at 2437-40).
42
     Id. at 59 (N.T. March 7, 2013 at 2476-79).
43
     Id. at 60 (N.T. March 7, 2013 at 2480).
44
   DVD of Aug. 18, 2011 interview at 11:28:40; ECF Doc. No. 12-20 at 60 (N.T. March 7, 2013
at 2482).
45
     DVD of Aug. 18, 2011 at 11:37:28 to 11:50:30.
46
     Id. at 12:05-12:30.
47
     Id. at 12:55-12:56.
48
     Id. at 12:54-12:58.
49
     Id. at 13:14-13:55.
50
     Id.
51
   ECF Doc. No. 12-20 at 74 (N.T. March 7, 2013 at 2537-38); DVD of Aug. 18, 2011 interview
at 14:14-14:22.
52
     ECF Doc. No. 12-1 at 33.
53
     ECF Doc. No. 12-2 at 75.
54
     Id.

                                                  66
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 67 of 81




55
     Id.
56
     Id. at 73-78.
57
     ECF Doc. No. 12-20 at 26 (N.T. March 7, 2013 at 2344-48).
58
     Id. at 30 (N.T. March 7, 2013 at 2362-64).
59
     ECF Doc. No. 12-1 at ¶ 37; ECF Doc. No. 12-1 at 49-50.
60
     ECF Doc. No. 12 at 7, n.1.
61
     ECF Doc. No. 12-20 at 36 (N.T. March 7, 2013 at 2385-87).
62
     ECF Doc. No. 12-24 at 74.
63
     ECF Doc. No. 12-25 at 37.
64
     Id. at 52.
65
     Id. at 56.
66
     Id.
67
     Id. at 56-57.
68
     Id. at 58-60.
69
     Id. at 63.
70
     Id. at 63-64.
71
     ECF Doc. No. 12-26 at 88.
72
     Id. at 98-102.
73
     Id. at 105.
74
     Id. at 168.
75
     ECF Doc. No. 12-27 at 107.
76
     Id. at 125.
77
     Id. (quoting Commonwealth v. Page, 985 A.2d 1212, 1221 (Pa. Super. Ct. 2009)).

                                                  67
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 68 of 81




78
   Id. Mr. Becker did not appeal the ineffective assistance claim based on a failure to object to
and request a cautionary instruction to the Commonwealth’s forensic pathologist expert’s
testimony “once a trigger is pulled, that’s an intentional act.”
79
     Id. at 134.
80
     ECF Doc. No. 12-28 at 8.
81
     ECF Doc. No. 12-29 at 28.
82
     Id. at 54-55.
83
     Id. at 65.
84
     Id. at 152.
85
     ECF Doc. No. 12.
86
     ECF Doc. No. 17.
87
   Our Court of Appeals recently discussed the standard for holding an evidentiary hearing in the
context of a section 2255 habeas petition. See United States v. Scripps, 961 F.3d 626 (3d Cir.
2020). Under Scripps, we must hold an evidentiary hearing on a section 2255 habeas petition
“‘[u]nless the motion and the files and records of the case conclusively show that the prisoner is
entitled to no relief.’” Id. at 631-32 (quoting United States v. McCoy, 410 F.3d 124, 131 (3d Cir.
2005)). As analyzed today, we need no evidentiary hearing because the motion and record in this
case conclusively show Mr. Becker is not entitled to habeas relief.
88
     28 U.S.C. § 2254(d).
89
  Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7
(1997) and Woodford v. Visciotti, 537 U.S. 19, 24 (2002)) (footnote omitted).
90
     Williams v. Taylor, 529 U.S. 362, 410 (2000).
91
     Id. at 409.
92
     Renico, 559 U.S. at 773 (quoting Williams, 529 U.S. at 411).
93
     Id. (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)).
94
  Woods v. Etherton, — U.S. —, 136 S.Ct. 1149, 1151 (2016) (quoting Harrington v. Richter,
562 U.S. 86, 101 (2011)); Burt v. Titlow, 571 U.S. 12, 19-20 (2013) (quoting Harrington, 562
U.S. at 102-103).



                                                 68
            Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 69 of 81




95
  Rountree v. Balicki, 640 F.3d 530, 537–38 (3d Cir. 2011); Taylor v. Horn, 504 F.3d 416, 433
(3d Cir. 2007).
96
     28 U.S.C. § 2254(e)(1).
97
     Woods, 136 S.Ct. at 1151 (quoting Burt, 571 U.S. at 22) (internal citation omitted).
98
     Id. (quoting Burt at 15).
99
   Gibbs v. Adm’r New Jersey State Prison, No. 18-2691, 2020 WL 2537652, at *2 n. 6 (3d Cir.
May 19, 2020) (citing Wilson v. Sellers, –– U.S. –––, 138 S. Ct. 1188, 1192 (2018)). We “look
through” higher state courts’ unexplained decisions to the last reasoned decision and make a
rebuttable presumption that higher courts adopted this rationale. Wilson, 138 S.Ct. at 1193.
100
   See Abdul-Shabazz v. Adm’r E. Jersey State Prison, 799 F. App’x 167, 169 n. 2 (3d Cir.
2020) (citing Bond v. Beard, 539 F.3d 256, 289–90 (3d Cir. 2008)).
101
      ECF Doc. No. 12-26 at 88.
102
      ECF Doc. No. 12-29 at 28.
103
      DVD video at 11:28:40.
104
      Id. at 12:31:53.
105
      ECF Doc. No. 12-25 at 63.
106
      560 U.S. 370 (2010).
107
      Id. at 381 (quoting Davis v. United States, 512 U.S. 452, 459, 461-62 (1994)).
108
      Id.
109
      Davis, 512 U.S. at 459.
110
      ECF Doc. No. 12-25 at 63-64.
111
      Id. (citing Berghuis, 560 U.S. at 387).
112
      Id. at 64.
113
   ECF Doc. No. 12-26 at 88. The trial court’s Rule 1925(a) opinion is the last reasoned decision
for review under section 2254(d).
114
      ECF Doc. No. 17 at 21.

                                                  69
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 70 of 81




115
    ECF Doc. No. 12 at 33-34. We understand this argument to encompass section 2254(d)(1)
and (2)—the state court’s decision on the merits is contrary to, or is an unreasonable application
of, clearly established federal law by the Supreme Court and is based on an unreasonable
determination of the facts in light of the evidence presented.
116
      Miranda v. Arizona, 384 U.S. 444 (1966).
117
   United States v. Ludwikowski, 944 F.3d 123, 131 (3d Cir. 2019) (quoting Howes v. Fields,
565 U.S. 499, 508-09 (2012)).
118
   Howes, 565 U.S. at 509 (internal citations omitted); Yarborough v. Alvarado, 541 U.S. 652,
663 (2004).
119
      Id. (quoting Stansbury v. California, 511 U.S. 318, 322, 325 (1994)).
120
    Id. (internal citations omitted). See also, United States v. Willaman, 437 F.3d 354, 359–60
(3d Cir. 2006) (describing the “variety of factors” to determine custodial status: “(1) whether the
officers told the suspect he was under arrest or free to leave; (2) the location or physical
surroundings of the interrogation; (3) the length of the interrogation; (4) whether the officers
used coercive tactics such as hostile tones of voice, the display of weapons, or physical restraint
of the suspect's movement; and (5) whether the suspect voluntarily submitted to questioning”)
and Ludwikowski, 944 F.3d at 132 (“Numerous factors help answer” the question of whether a
reasonable person would feel free to leave an interview: “the interview’s location, physical
surroundings, and duration; whether he voluntarily participated; whether he was physically
restrained; whether other coercive tactics were used, such as hostile tones of voice or the display
of weapons; and whether the interviewee was released when the questioning was over. We also
consider whether the questioner believed the interviewee was guilty; whether the interviewee
was specifically told he was not under arrest; and whether he agreed to meet knowing that he
would be questioned about a criminal offense. However, the ‘freedom-of-movement test’
delineated by these factors ‘identifies only a necessary and not a sufficient condition for Miranda
custody.’” We must “ask[ ] the additional question whether the relevant environment presents the
same inherently coercive pressures as the type of station house questioning at issue in
Miranda.”) (citations omitted).
121
      Stansbury, 511 U.S. at 323.
122
      Yarborough, 541 U.S. at 663 (quoting Thompson v. Keohane, 516 U.S. 99, 112 (1995)).
123
      ECF Doc. No. 12-15 at 63.
124
      Thompson, 516 U.S. at 112; Yarborough, 541 U.S. at 663.
125
      Thompson, 516 U.S. at 112.
126
      Id. at 112-13.

                                                  70
            Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 71 of 81




127
      28 U.S.C. § 2254(d)(1).
128
      ECF Doc. No. 12-1 at 79 (N.T. Aug. 15, 2012 suppression hearing at 50-51).
129
      ECF Doc. No. 12-16 at 67 (N.T. March 5, 2011 at 1994-95).
130
      ECF Doc. No. 12-1 at 79 (N.T. Aug. 15, 2012 suppression hearing at 51).
131
      Id. at 80 (N.T. Aug. 15, 2012 suppression hearing at 52-53).
132
      Id.
133
      Id.
134
      Id.
135
      ECF Doc. No. 17 at 18.
136
      ECF Doc. No. 12-1 at 88 (N.T. Aug. 15, 2012 suppression hearing at 84-85).
137
      Thompson, 516 U.S. at 112; Yarborough, 541 U.S. at 663.
138
    After an August 15, 2012 suppression hearing, Mr. Becker briefed his omnibus pre-trial
motion arguing the trial court should exclude Rule 404(b) evidence and the August 18, 2011
interview with troopers because (a) he was in custody and (b) he unambiguously invoked his
right to remain silent through the statements “I don’t know. I have nothing more to say ‘cause
no matter what I say, youse trying to make me something I’m not” and “O.K. I’m done now.”
ECF Doc. No. 12-2 at 52-70. The Commonwealth responded arguing troopers did not hold Mr.
Becker in custody during the August 18, 2011 interview and he did not unambiguously invoke
his right to remain silent. ECF Doc. No. 12-2 at 46-51.
139
      Yarborough, 541 U.S. at 664-65.
140
      ECF Doc. No. 17 at 11.
141
      Yarborough, 541 U.S. at 665.
142
      560 U.S. 370 (2010).
143
      Id. at 379.
144
      Id. at 381 (quoting Davis v. United States, 512 U.S. 452, 459, 461-62 (1994)).
145
      Id.



                                                  71
          Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 72 of 81




146
      Id. at 382 (quoting Michigan v. Mosely, 423 U.S. 96, 103 (1975)).
147
      Davis, 512 U.S. at 459.
148
      ECF Doc. No. 12-25 at 64.
149
      Berghuis, 560 U.S. at 387.
150
      ECF Doc. No. 12-25 at 64.
151
      ECF Doc. No. 17 at 21.
152
    United States v. Tian Xue, No. 16-22-4, 2018 WL 3328165, at *7 (E.D. Pa. July 6, 2018)
(citing Davis, 512 U.S. at 459) (“Maybe I should talk to a lawyer” is not a request for counsel).
153
      Evans v. Phelps, No. 10–92, 2012 WL 1134482, at *9 (D. Del. Apr. 2, 2012).
154
    United States v. Ward, No. 15–36, 2015 WL 5474232, at *5 (E.D. Ky. Sept. 17, 2015). See
also, United States v. Johnson, No. 11-49, 2011 WL 2604774, at *3 (W.D. Mich. June 30, 2011)
(defendant’s statement “I don't really even want to get into it” in context “sounds more like a loss
for words than the invocation of a constitutional right, especially given that he immediately
proceeds to ‘get into it’”); United States v. Newland, No. 09-71, 2010 WL 2629504 (N.D. Ind.
June 25, 2010) (statement “I wanna go back upstairs ... So you came out here for no reason. I'd
like to go back upstairs” and “Alright, like I said, ... I'll go back upstairs ... I'm done ...You made
a worthless trip. Sorry” given the context including defendant’s intent to continue the interview
and continued talking, is not an unambiguous invocation of the right to remain silent).
155
     Smith v. Boughton, No. 15-1235, 2017 WL 1743703 (E.D. Wis. May 4, 2017) (defendant’s
statement “I don't want to talk ... I don't know nothing about this, see. That’s—I'm talking about
this, uh, van. This stolen van. I don't know nothing about this stuff. So, I don't even want to talk
about this” is not an unambiguous invocation to cut off further questioning).
156
    United States v. Yodprasit, No. 15-4085, 2016 WL 1069671 (N.D. Iowa, Mar. 17, 2016)
(defendant’s statement “I've got noth'n else to say—what I've already told you guys is what I
wanna say” is not a clear, consistent expression of a desire to remain silent and is, instead, an
equivocal statement under the circumstances insufficient to invoke the right to remain silent).
157
    Flores v. Muniz, No. 16–1475, 2018 WL 1806184 (E.D. Cal. Apr. 17, 2018) (“I’m done
talking” is an unambiguous invocation).
158
   United States v. Coriz, No. 17-1105, 2018 WL 4222383 (D.N.M. Sept. 5, 2018) (statements
defendant does not want to talk anymore, “I have nothing more to say.” and “I don't need to say
anymore.” are clear and unequivocal).




                                                  72
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 73 of 81




159
    Saeger v. Avila, 930 F.Supp.2d 1009 (E.D. Wis. 2013) (statement “I got nothin[g] more to say
to you. I'm done. This is over” is an unambiguous invocation of the right to remain silent). See
also United States v. Samuel, No. 09-128, 2010 WL 3091934 (W.D.N.Y. July 14, 2010)
(statements “I'm not trying to be disrespectful, but I'm done talking. I'll just take my time and
roll. I'm not a snitch or giving any statements” are unambiguous and unequivocal invocations of
the right to remain silent), report and recommendation adopted 2010 WL 3091704 (W.D.N.Y.
Aug. 5, 2010).
160
      DVD of Aug. 18, 2011 interview at 12:31:51.
161
      Id. at 12:29:44.
162
      Id. at 12:30-12:31:14.
163
      Id. at 12:31.
164
      Id. at 12:31:51.
165
      Renico, 599 U.S. at 773 (quoting Williams, 529 U.S. at 411).
166
    Because the trial court found the August 18 interview non-custodial and, even if it was
custodial, Mr. Becker failed to unambiguously invoke his right to remain silent, so neither the
state trial court nor the Pennsylvania Superior Court reached the question of whether admission
of the alleged post-invocation statements from the August 18 interview amounts to harmless
error. In its briefing here, the Commonwealth does not raise harmless error. Under the law of
this Circuit, the Commonwealth waived the harmless error argument by failing to raise it in its
habeas briefing. Lam v. Kelchner, 304 F.3d 256, 269-70 (3d Cir. 2002). We have discretion,
however, to review a habeas petition for harmless error. United States v. Davis, 726 F.3d 434,
445 n. 8 (3d Cir. 2013); Rhodes v. Dittman, 903 F.3d 646, 664-65 (7th Cir. 2018); Gover v.
Perry, 698 F.3d 295, 301 (6th Cir. 2012).

We do not need to address harmless error given our Congressionally mandated deference to the
soundness of the trial court’s evidentiary and trial rulings.

Even if we did so, we would find harmless error. We are instructed to consider a “host of
factors” in determining harmlessness: “the importance of the witness’[s] testimony in the
prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence
corroborating or contradicting the testimony of the witness on material points, the extent of
cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s
case.” Johnson v. Superintendent Fayette SCI, 949 F.3d 791, 799 (3d Cir. 2020) (quoting
Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986). “In framing our analysis, our role is not to
question whether the evidence could support a guilty verdict, but ‘rather, even so, whether the
error itself had substantial influence.’” Id. (quoting Kotteakos v. United States, 328 U.S. 750, 765
(1946)).



                                                 73
            Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 74 of 81




We would find the trial court’s admission of evidence to be harmless. The Commonwealth
presented statements made before the alleged Miranda invocations concerning Mr. Becker’s
accidental shooting theory and evidence demonstrating his “accident” explanation is simply not
possible. Mr. Becker never denied shooting Ms. Walsh; indeed, he admitted he shot her, but
accidentally. His explanation for an accidental shooting is he cleaned his gun and did not point
the gun at her, he began to cycle rounds out of the gun, and it suddenly fired, hitting Ms. Walsh
in the left temple. At the August 13, 2011 interview, Mr. Becker insisted he did not have the
magazine in the gun. But when the Fire Chief cleared the gun the night of the shooting, he found
a round in the gun, meaning the magazine must have been in the gun. Mr. Becker insisted he
cycled rounds out of the gun which would be lying on the floor of the bedroom, but troopers
recovered the magazine loaded with eight rounds. Mr. Becker initially explained he had his
thumb on the hammer of the gun, but when pressed by Corporal Courtright this could not be true
because of the gun’s grip safety feature, Mr. Becker then denied saying his thumb had been on
the hammer. Despite telling troopers he knew how to handle a gun, he does not “play around”
with guns, he “know[s] his firearms,” and “know[s] what [he’s] doing” with guns, Mr. Becker
insisted he did not know the gun was loaded. Mr. Becker insisted he performed CPR, but a first
responder testified he saw no signs of CPR being administered and, despite an instantly fatal
head wound, Mr. Becker did not have blood on his torso. The coroner testified the bullet hit Ms.
Walsh in the left temple killing her instantly. All this evidence came out before the alleged
Miranda invocation.

The evidence showed the gun was loaded at the time of the shooting, notwithstanding Mr.
Becker’s claim it was not loaded because he wanted to clean it. The jury considered, among
other issues, why Mr. Becker loaded a gun to clean it. The jury, having been properly instructed,
found Mr. Becker guilty of first-degree murder. Considering the overwhelming evidence against
Mr. Becker’s accidental shooting defense, any post-invocation evidence from the August 18
interview did not have a “substantial and injurious effect or influence in determining the jury’s
verdict.” Brecht v. Abrahamson, 507 U.S. 619, 623 (1993) (quoting Kotteakos, 328 U.S. at 776).
167
      28 U.S.C. § 2254(b)(1).
168
   Nara v. Frank, 488 F.3d 187, 197 (3d Cir. 2007) (quoting O'Sullivan v. Boerckel, 526 U.S.
838, 845 (1999)).
169
   Id. (citing Baldwin v. Reese, 541 U.S. 27, 29 (2004); O'Sullivan, 526 U.S. at 848; Cristin v.
Brennan, 281 F.3d 404, 410 (3d Cir. 2002); Doctor v. Walters, 96 F.3d 675, 678 (3d Cir. 1996)).
170
      Id.
171
   Bennett v. Superintendent Graterford SCI, 886 F.3d 268, 280 (3d Cir. 2018) (quoting
Wilkerson v. Superintendent, 871 F.3d 221, 228–29 (3d Cir. 2017)).
172
   Coker v. DelBaso, No. 18-3385, 2020 WL 1816084, at *10 (E.D. Pa. Apr. 10, 2020) (citing
Lines v. Larkins, 208 F.3d 153, 160 (3d Cir. 2000)).



                                               74
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 75 of 81




173
      ECF Doc. No. 12-25 at 77-135.
174
      Id. at 60, 109.
175
      See ECF Doc. No 17 at 26 n. 2; ECF Doc. No. 12-25 at 109.
176
      ECF Doc. No. 12-25 at 91, 109.
177
      Id. at 109.
178
      Id. at 60.
179
      ECF Doc. No. 12-15 at 60.
180
   In reviewing the record, we found one line in Mr. Becker’s Superior Court brief regarding the
Detwilers’ testimony: “The effect of this testimony was to strip the Defendant of his presumption
of innocence and deny him due process of law.” Id. at 106. Mr. Becker failed to develop the
argument or cite authority in his habeas petition.
181
      Pa. Rule of Evid. 404(b)(1). Pennsylvania amended Rule 404 in March 2013.
182
      Id. at 404(b)(2).
183
      Id. at 404(b)(3).
184
      ECF Doc. No. 12-26 at 94.
185
      Id. at 93.
186
      Id. at 94-95.
187
      Id. at 95.
188
      Id. at 96-97.
189
      Id. at 97-100.
190
      Delvalle v. Superintendent Frackville SCI, 803 F. App’x 635, 638 (3d Cir. 2020).
191
      Id. (quoting Brecht, 507 U.S. at 637).
192
      Id. (citing Davis v. Ayala, 576 U.S. 257, 268 (2015)).
193
      ECF Doc. No. 12-26 at 101-102 (internal citations to the record omitted).



                                                  75
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 76 of 81




194
      Estelle v. McGuire, 502 U.S. 62, 67 (1991).
195
      Id. at 68.
196
   Bronshtein v. Horn, 404 F.3d 700, 730 (3d Cir. 2005) (quoting Lesko v. Owens, 881 F.2d 44,
52 (3d Cir. 1989)).
197
      410 U.S. 284 (1973).
198
      493 U.S. 342 (1990).
199
      Bronshtein, 404 F.3d at 730 (quoting Lesko v. Owens, 881 F.2d 44, 52 (3d Cir.1989)).
200
   Allison v. Superintendent Waymart SCI, 703 F. App’x 91, 97 (3d Cir. 2017) (quoting
Donnelly v. DeChristoforo, 416 U.S. 637, 639 (1974)).
201
      ECF Doc. No. 12-20 at 26 (N.T. March 7, 2013 at 2344-48).
202
      Id. at 30 ([N.T. March 7, 2013 at 2362-64).
203
      ECF Doc. No. 12 at 36.
204
      ECF Doc. No. 12-26 at 93.
205
      Id. at 94.
206
      Id. at 95.
207
      Id. at 96.
208
      Id. at 96-97.
209
      Id. at 88.
210
      Gibbs, 2020 WL 2537652, at *2 (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).
211
      Scripps, 961 F.3d at 632 (quoting Strickland, 466 U.S. at 688, 689, 694).
212
   Commonwealth v. Colavita, 993 A.2d 874, 886–87 (Pa. 2010) (quoting Commonwealth v.
Carson, 913 A.2d 220, 233 (Pa. 2006)).
213
      Werts v. Vaughn, 228 F.3d 178, 204 (3d Cir. 2000).
214
      Elias, 774 F. App’x at 750 (quoting 28 U.S.C. § 2254(d)).



                                                    76
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 77 of 81




215
      Id. (quoting Collins v. Sec’y of Pa. Dep’t of Corr., 742 F.3d 528, 546-47 (3d Cir. 2014)).
216
      Gibbs, 2020 WL 2537652, at *2 (quoting Strickland at 687–88; Harrington, 562 U.S. at 105).
217
      ECF Doc. No. 12-28 at 83, 88-91.
218
      475 U.S. 412 (1986).
219
      Id. at 415-16.
220
      Id. at 420.
221
      Id. at 422-23 (internal citations omitted) (footnote omitted).
222
      Id. at 423-24 (internal citations omitted).
223
   Commonwealth v. Arroyo, 723 A.2d 162 (Pa. 1999); Commonwealth v. Rushing, 71 A.3d 939
(Pa. Super. Ct. 2013), rev'd on other grounds, 99 A.3d 416 (Pa. 2014).
224
      ECF Doc. No. 17 at 31 (emphasis added).
225
    ECF Doc. No. 12-16 at 19 (N.T. March 5, 2013 at 1804). Immediately preceding these
questions, Corporal Courtright’s testified regarding Mr. Becker’s waiver of Miranda rights as
follows:

          Q. When these rights were being reviewed with Matthew Becker, did he indicate his
          understanding of these rights?

          A. Yes.

          Q. While these rights were being reviewed with Matthew Becker, did he ask you or
          Trooper Roberts any questions?

          A. No.

          Q. While these rights were being reviewed with Matthew Becker, did he request either
          clarification or explanation of these rights?

          A. No.

          Q. While these rights were being reviewed with Matthew Becker, were you able to
          understand him if he said anything while these rights were being reviewed?

          A. Yes.



                                                    77
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 78 of 81




          Q. Was Matthew Becker under any apparent influence of alcohol?

          A. No.

          Q. Was Matthew Becker under any apparent influence of any controlled substance?

          A. No.

          Q. If Matthew Becker had exhibited any difficulty conversing with or understanding
          you, would you have proceeded with the interview?

          A. No.

          Q. Did you or Trooper Roberts make any express or implied promises or consideration in
          exchange for Matthew Becker providing you with a statement?

          A. No.

          Q. Did you or Trooper Roberts force, coerce or threaten Matthew Becker to provide a
          statement?

          A. No.

Id. at 1802-03.
226
      ECF Doc. No. 12-27 at 17-18 (N.T. Sept. 14, 2015 PCRA hearing at 34-35).
227
      Id. at 115-117.
228
   Colavita, 993 A.2d at 887 (quoting Commonwealth v. Howard, 719 A.2d 233, 237 (Pa.
1998)).
229
      ECF Doc. No. 12-29 at 44.
230
      Werts, 228 F.3d at 204.
231
    Pennsylvania Suggested Standard Jury Instruction (Criminal) 3.02B provides the corpus
delicti instruction in homicide cases:

          1. As I told you, you may not consider the statement as evidence against the defendant
          unless you find beyond a reasonable doubt that a crime was committed. To consider the
          statement as evidence, you must be satisfied beyond a reasonable doubt by all of the
          evidence, excluding the statement, that [name of victim] is dead and that [his] [her] death
          was probably caused by someone feloniously killing [him] [her].



                                                  78
            Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 79 of 81




            2. The other evidence need not tend to show that the crime was committed by the
            defendant, only that the crime was committed by someone. Furthermore, the other
            evidence need not rule out all possibility of accident or suicide. It is enough if you are
            satisfied beyond a reasonable doubt that the circumstances are more consistent with death
            having been caused by a felonious killing than in some other way.

            3. The object of these rules is to guard against convicting a person of a crime that never
            really happened even though the defendant stated that it did occur.

Pa. SSJI (Crim) 3.02B.
232
      ECF Doc. No. 17 at 40.
233
    Sawyer v. Superintendent Muncy SCI, 619 F. App’x 163, 166 (3d. Cir. 2015). “Corpus
delicti” means “body of the crime.” Id. at n.2.
234
   Interest of G.E.W., No. 1873 MDA 2019, 2020 WL 3045682, at *4 (Pa. Super. Ct. June 8,
2020).
235
   Commonwealth v. Dupre, 866 A.2d 1089, 1097–98 (Pa. Super. Ct. 2005) (quoting
Commonwealth v. Meder, 611 A.2d 213, 217 (Pa. Super. Ct. 1992), appeal denied, 622 A.2d
1375 (Pa. 1993)).
236
   Interest of G.E.W., 2020 WL 3045682, at * 3 (quoting Commonwealth v. Harper, 711 WDA
2019, 2020 WL 1516934, at *7 (Pa. Super. Ct. Mar. 30, 2020)).
237
      Id.
238
      ECF Doc. No. 12-27 at 18 (N.T. Sept. 14, 2015 PCRA hearing at 37).
239
      ECF Doc. No. 12-19 at 45-51.
240
      Id.
241
      Id.
242
      Id.
243
      ECF Doc. No. 17 at 39-40.
244
      ECF Doc. No. 12-27 at 50.
245
      Id.
246
      Id.

                                                   79
            Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 80 of 81




247
      ECF Doc. No. 17 at 40.
248
      28 U.S.C. § 2254(d).
249
      ECF Doc. No. 12-27 at 24-25 (N.T. Sept. 14, 2015 PCRA hearing at 66-67).
250
      ECF Doc. No. 12-28 at 28, 54-55.
251
   Commonwealth v. Spotz, 84 A.3d 294, 315 (Pa. 2014) (quoting Commonwealth v. Pierce, 527
A.2d 973, 977 (Pa. 1987)).
252
   Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010) (quoting Commonwealth v. Gribble, 863
A.2d 455, 460 (Pa. 2004) (collecting cases)).
253
      555 A.2d 835 (Pa. 1989).
254
      25 A.3d 277 (Pa. 2011).
255
      Billa, 555 A.3d at 181.
256
      Id. at 183.
257
      Id. at 182-83.
258
      Hutchinson, 25 A.3d at 299.
259
      Id. at 306.
260
      Id.
261
      ECF Doc. No. 12-29 at 28, 61.
262
      Id. at 28, 61-62.
263
      Id.
264
      Id.
265
      ECF Doc. No. 17 at 45, n.3.
266
      961 F.3d 626 (2020).
267
    Federal Rule of Criminal Procedure 32(i)(4)(A)(ii) requires, inter alia, “Before imposing
sentence, the court must: … (ii) address the defendant personally in order to permit the defendant
to speak or present any information to mitigate the sentence ….”

                                               80
           Case 5:19-cv-01032-MAK Document 25 Filed 08/12/20 Page 81 of 81




268
      Scripps, 961 F.3d at 629.
269
      Id. at 630.
270
      Id. at 631-32 (quoting United States v. McCoy, 410 F.3d 124, 131 (3d Cir. 2005)).
271
      Id. at 634 (footnote omitted).
272
      Id. at 634-35.
273
      ECF Doc. No. 12-27 at 8-25.
274
      Miller-El v. Cockrell, 537 U.S. 322, 335–37 (2003) (citing 28 U.S.C. § 2253).
275
      28 U.S.C. § 2253.
276
      Miller-El, 537 U.S. at 336.
277
      Id. at 327 (citing 28 U.S.C. § 2253(c)(2)).
278
      Id. at 323 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
279
      Fed.R.App.P. 22(b)(1).




                                                    81
